SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) Cresud Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2012 and for the six-month periods ended December 31, 2012 and 2011 Legal Information Denomination: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Fiscal year N°: 80 Legal address: Moreno 877, 23rd floor – Ciudad Autónoma de Buenos Aires, Argentina Company activity: Real state, agricultural, commercial and financial activities Date of registration of the By-laws in the Public Registry of Commerce: February 19, 1937 Date of registration of last amendment of the by-laws in the Public Registry of Commerce: July 28, 2008 Expiration of Company charter: June 6, 2082 Common Stock subscribed, issued and paid up: 501,562,730 common shares. Majority shareholder’s: Inversiones Financieras del Sur S.A. Legal address: Road 8, km 17,500, Zonamérica Building 1, store 106, Montevideo, Uruguay Parent company Activity: Investment Capital stock: 189,051,574 common shares Type of stock CAPITAL STATUS Authorized to be offered publicly (Shares) Subscribed, Issued and Paid-in (Ps.) Ordinary certified shares of Ps. 1 face value and 1 vote each 1 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2012 and June 30, 2012 and July 1, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note December 31, 2012 June 30, 2012 July 1, 2011 ASSETS Non-Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Biological assets 14 Investments in associates and joint ventures 8, 9 Deferred income tax assets 24 Trade and other receivables 16 Investment in financial assets 17 Derivative financial instruments 18 Total Non-Current Assets Current Assets Trading properties 12 Biological assets 14 Inventories 15 Trade and other receivables 16 Investment in financial assets 17 Derivative financial instruments 18 Cash and cash equivalents 19 Total Current Assets TOTAL ASSETS SHAREHOLDERS EQUITY Capital and reserves attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock Share premium Share warrants Cumulative translation adjustment ) ) - Changes in non-controlling interest ) ) - Equity-settled compensation Legal reserve Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS EQUITY The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 2 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Financial Position (Continued) as of December 31, 2012 and June 30, 2012 and July 1, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina December 31, 2012 June 30, 2012 July 1, 2011 LIABILITIES Non-Current Liabilities Trade and other payables 20 Borrowings 23 Deferred income tax liabilities 24 Derivative financial instruments 18 - Payroll and social security liabilities 21 Provisions 22 Total Non-Current Liabilities Current Liabilities Trade and other payables 20 Income tax liabilities Payroll and social security liabilities 21 Borrowings 23 Derivative financial instruments 18 Provisions 22 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 3 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Income for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Note Revenues 26 Costs 27 ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest Changes in net realizable value of agricultural produce after harvest ) ) ) Gross Profit Gain from disposal of investment properties Gain from disposal of farmlands ) General and administrative expenses 28 ) Selling expenses 28 ) Management fees ) Other operating results, net 30 ) Profit from operations Share of profit / (loss) of associates and joint ventures 8, 9 ) Profit from operations before financing and taxation Finance income 31 Finance cost 31 ) Financial results, net 31 ) Profit before income tax Income tax expense 24 ) Profit for the period Attributable to: Equity holders of the parent ) Non-controlling interest Loss per share attributable to equity holders of the parent during the period: Basic ) Diluted - Due to the loss for the period 2011, there is no diluted effect on this result. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 4 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Profit for the period Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment from subsidiaries, associates and joint ventures ) Other comprehensive income / (Loss) for the period, net of tax (i) ) Total comprehensive income / (Loss) for the period ) Attributable to: Equity holders of the parent ) Non-controlling interest ) (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 5 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock Share premium Share warrants Subtotal Changes in non-controlling interest Cumulative translation adjustment Equity -settled compensation Legal reserve Others reserves Retained earnings Subtotal Non-controlling interest Total shareholders’ equity Balance at July 1, 2011 - - Loss (Gain) for the period - ) ) Others comprehensive loss for the period - ) - ) ) ) Total comprehensive loss for the period - ) - - - ) Acquisition of interest in subsidiaries - ) - ) ) ) Distribution of dividends of subsidiaries - ) Reimbursement expired dividends - Equity-settled compensation - Legal reserve - ) - - - Reserve for new developments - ) - - - Capital contribution of non-controlling interest - Balance at December 31, 2011 ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 6 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock Share premium Share warrants Subtotal Change in interest in subsidiaries Cumulative translation adjustment Equity-settled compensation Legal reserve Others reserves Retained earnings Subtotal Non-controlling interest Total shareholders’ equity Balance at July 1, 2012 ) ) Profit for the period - Others comprehensive income for the period - Total comprehensive income for the period - Regular Shareholders Meeting held on 10/31/12: - Legal reserve - ) - Other reserves - ) - Appropriation of retained earnings - - ) - - ) - Cash dividends - ) Acquisition of non-controlling interest - ) ) Acquisition of interest in subsidiary (Note 4) - Equity-settled compensation - Exercise of warrants - 1 1 - 1 - 1 Cumulative translation adjustment for interest held before business combination (Note 4) - ) - - ) ) ) Reimbursement of expired dividends - Capital contribution of non-controlling interest - Capital reduction - ) ) Balance at December 31, 2012 ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 7 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note December 31, 2012 December 31, 2011 Cash flows from operating activities: Cash generated from operations 19 Income tax paid ) ) Net cash generated from operating activities Cash flows used in investing activities: Acquisition of subsidiaries, net of cash acquired ) - Acquisition of associates and joint ventures ) ) Capital contribution to associates and joint ventures ) - Purchases of investment properties ) ) Proceeds from sale of investment properties Purchases of property, plant and equipment ) ) Suppliers advances ) ) Proceeds from sale of property, plant and equipment Purchases of intangible assets ) ) Purchases of Investment in financial assets ) ) Proceeds from disposals of Investment in financial assets - Loans granted to associates and joint ventures ) ) Loans repayments received from associates and joint ventures 47 Interest received - Dividends received Net cash used in investing activities ) ) Cash flows used in financing activities: Proceeds from issuance of non-convertible bonds Payment of non-convertible bonds net ) ) Proceeds from borrowings Repayments of borrowings ) ) Proceeds from borrowings from associates and joint ventures - Payments of borrowings from associates and joint ventures ) - Proceeds from warrants and options 1 - Payment of seller financing ) ) Acquisition of non-controlling interest in subsidiaries ) ) Payments of purchase of non-controlling interest ) - Dividend paid ) ) Reimbursement of dividends - Advances for future capital increase - Contributions from non-controlling interest Capital reduction of subsidiaries ) - Interest paid ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period 19 Foreign exchange gain (loss) on cash and cash equivalents ) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. 8 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information The Group’s business and general information Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud” or the “Company”) was founded in 1936 as a subsidiary of Credit Foncier, a Belgian company primarily engaged in providing rural and urban loans in Argentina and administering real estate holdings foreclosed by Credit Foncier. Credit Foncier was liquidated in 1959, and as part of such liquidation, the shares of Cresud were distributed to Credit Foncier’s shareholders. From the 1960s through the end of the 1970s, the business of Cresud shifted exclusively to agricultural activities. In 2002, Cresud acquired a 19.85% interest in IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”), a real estate company related to certain shareholders of Cresud. In 2009, Cresud increased its ownership percentage in IRSA to 55.64% and IRSA became Cresud’s principal subsidiary. Cresud and its subsidiaries are collectively referred to hereinafter as the Group. See Note 1.3 of Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011 for a description of the Group’s companies. As of December 31, 2012, the Group operates in two major lines of business: (i) Agricultural business, (ii) Investment and Development Properties business. See Note 6 of Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011 for a description of the Group’s segments. The Group’s Agricultural business operations are comprised of crop production, cattle feeding, raising and fattening, milk production, sugarcane production and brokerage activities. The Group’s Agro-industrial business operations are conducted through its subsidiary, Cactus Argentina S.A., and are engaged in cattle feeding services in specialized feedlots primarily for third parties. Feedlots provide accommodation, health care and animal feeding services based on specialized diets. Cactus also uses the feedlot to finish own cattle prior to slaughter in owned slaughtering houses. The Group currently has agricultural operations and investments in Argentina, Brazil, Uruguay, Paraguay and Bolivia. The business line known as urban property and investments also includes the Group’s financial transactions. The Group’s Investment and Development Properties business operations are conducted primarily through its subsidiary IRSA and IRSA’s principal subsidiary, Alto Palermo S.A. (“APSA”). Through APSA, the Group primarily owns, manages and develops shopping centers across Argentina. APSA has also a 20% stake in a credit card company. Through IRSA, the Group primarily owns, manages and develops a portfolio of office and other rental properties in Buenos Aires, the capital of Argentina. Through IRSA or APSA, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these consolidated financial statements to denote investment, development and/or trading properties activities 9 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information (Continued) In 2009, IRSA entered into the US real estate market, mainly through the acquisition of non-controlling interests in US assets, primarily office properties and hotel investments. The Group’s financial transactions and transactions in other businesses are carried out mainly through its subsidiary IRSA and through APSA, which is IRSA’s main subsidiary. IRSA has also a 29.77% interest (without considering treasury shares) in Banco Hipotecario S.A. (“BHSA”). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange. Additionally, APSA holds a participating interest of 20 % in Tarshop S.A. (“Tarshop”), whose main business comprises extending loans and credit cards. Cresud’s and APSA’s shares are listed and traded on both the Buenos Aires Stock Exchange (“BASE”) and the National Association of Securities Dealers Automated Quotation (“NASDAQ”). IRSA´s shares are listed and traded on both the BASE and the New York Stock Exchange (“NYSE”). Cresud is the ultimate parent company and is a corporation incorporated and domiciled in the Republic of Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These consolidated financial statements have been approved for issue by the Board of Directors on February 18, 2013. 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) Basis of preparation and transition to IFRS The National Securities Commission, (“CNV”, as per its Spanish acronym), through General Resolutions No. 562/9 and 576/10, has provided for the application of Technical Resolutions No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences (“F.A.C.P.C.E.”, as per its Spanish acronym), which adopt the International Financial Reporting Standards (“IFRS”), issued by the International Accounting Standards Board (“IASB”), for companies subject to the public offering regime ruled by Law 17,811, due to the listing of their shares or corporate notes, and for entities that have applied for authorization to be listed under the mentioned regime. The Group is required to adopt IFRS as from the fiscal year beginning July 1, 2012, being the current financial statements the first interim financial statements prepared under IFRS. Consequently, The Group’s transition date for the adoption of IFRS is July 1, 2011. This transition date has been selected in accordance with IFRS 1, “First-time adoption of International Financial Reporting Standards”. 10 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of Preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The Unaudited Condensed Interim Consolidated Financial Statements of the Group for the six-month periods ended December 31, 2012 and 2011 have been prepared in accordance with IAS 34 “Interim Financial Reporting” and IAS 1 “First-time Adoption of International Financial Reporting Standards”. The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with the accounting policies that the Group expects to adopt in its annual consolidated financial statements as of June 30, 2013. The accounting policies are based on IFRSs issued by the IASB and the interpretations issued by the IFRS Interpretation Committee that the Group expects to become applicable on such date. The consolidated financial statements of the Group were prepared in accordance with the Argentine accounting standards (Argentine GAAP) in force, which differ from IFRS in some areas. To prepare these Condensed Interim Consolidated Financial Statements, the Management of the Company has modified certain valuation and presentation accounting policies that were previously applied under Argentine accounting standards in to comply with the IFRS. Comparative figures and the corresponding as of the transition date (July 1, 2011) have been modified to reflect such adjustments. The notes below include a reconciliation of shareholders’ equity figures of consolidated financial statements prepared in accordance with the Argentine GAPP on the transition date (July 1, 2011), on the adoption date (June 30, 2012) and on the closing date of the comparative period (December 31, 2011) and the statement of income and other comprehensive income figures for the fiscal year ended as of June 30, 2012 and for the six-month period ended as of December 31, 2011, and those presented in accordance with the IFRS in these condensed consolidated interim financial statements, as well as the effects of the adjustments to cash flow. These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual financial statements of the Group as of June 30, 2012 prepared in accordance with Argentine GAAP in force. Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statement as of September 30, 2012 and 2011, present additional information as of June 30, 2012 and July 1, 2011 under the IFRS which is considered necessary to understand these condensed interim consolidated financial statements. The Unaudited Condensed Interim Consolidated Financial Statements are presented in Argentine Pesos. The Condensed Interim Consolidated Financial Statements corresponding to the six-month periods ended as of December 31, 2012 and 2011 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the six-month periods ended as of December 31, 2012 and 2011 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. 11 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The format of the primary financial statements under Argentine GAAP is governed by Technical Resolutions 8 and 9 of the Argentine Federation of Professional Councils of Economic Science (as per its Spanish acronym “FACPCE”) and Resolutions of the CNV. IAS 1 “Presentation of Financial Statements” requires certain disclosures to be made on the face of the primary statements and other required disclosures may be made in the notes or on the face of the financial statements, unless another standard specifies otherwise. The transition to IFRS has resulted in the Group changing the format of its statement of income, statement of financial position and statement of cash flows, as well as the disclosure of certain line items not prescribed by Argentine GAAP. IFRS optional exemptions As a general rule, the Group is required to establish its IFRS accounting policies for the year ended as of June 30, 2013 and apply these retrospectively. However, advantage has been taken of certain exemptions afforded by IFRS 1 “First-time adoption of International Financial Reporting Standards” as further described below: Exemption for business combinations IFRS 1 provides the option to apply IFRS 3, “Business combinations”, prospectively from the transition date or from a specific date prior to the transition date. This provides relief from full retrospective application that would require restatement of all business combinations prior to the transition date. The Group elected to apply IFRS 3 prospectively to business combinations occurring after its transition date. Business combinations occurring prior to the transition date have not been restated. The business combination exemption applies equally to acquisitions of investments in associates or joint ventures. The Group elected not to restate the acquisitions of investments in associates or joint ventures prior to transition date. Exemption for deemed cost IFRS 1 allows previous GAAP revaluations to be used as deemed cost under IFRS if those valuations were, at the time of the valuation, equivalent to fair value or depreciated cost adjusted to reflect changes in a price index. The Group elected to measure certain items of property, plant and equipment and investment property at price-adjusted values as at July 1, 2011. 12 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) In addition, IFRS 1 allows the carrying values of the assets and liabilities immediately following a business combination to be deemed cost for any cost-based measurement going forward from the date of the combination. The Group adopted a cost-based policy for all of its assets. As such, the Group used the previous fair values recognized in past business combinations (not restated as per the business combination exemption above) for certain items of investment property and property, plant and equipment (primarily shopping centers, and office buildings) as deemed cost at the date of transition. All depreciation methods were already in compliance with those required by IAS 16, “Property, plant and equipment”. Exemption for cumulative translation/differences IFRS 1 allows cumulative translation differences to be reset to zero on the transition date. This provides relief from determining accumulated exchange differences in accordance with IAS 21 “The effects of changes in foreign exchange rates”, from the moment a subsidiary or equity method investee was formed or acquired. The Group chose to reset all cumulative translation/differences to zero on the transition date. Exemption for compound financial instruments IFRS 1 provides that if the liability component of a financial instrument is no longer outstanding at the date of transition to IFRS, first-time adopters do not have to separate it from the equity component. The Group elected not to restate convertible debt instruments that were not outstanding at the date of transition. Exemption for borrowing costs IFRS 1 has been amended to permit first-time adopters not to restate borrowing costs capitalized at transition date under previous GAAP. The Group elected to apply the provisions of IAS 23 “Borrowing costs” prospectively from the date of transition. 13 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Exemption for assets and liabilities of subsidiaries In accordance with IFRS 1, if a parent company adopts IFRS subsequent to its subsidiary, associate or joint venture adopting IFRS, the assets and liabilities of the subsidiary, associate or joint venture are to be included in the consolidated financial statements at the same carrying amounts as in the financial statements of the subsidiary, associate or joint venture, adjusted to reflect changes for the Group’s accounting policies upon consolidation, as applicable. The Group’s associate, Tarshop, adopted IFRS for the year ended December 31, 2012. The Group´s joint venture, Cresca, adopted the IFRSs for the fiscal year ended December 31, 2012. Exemption for share-based payments IFRS 2 – “Share Based Payments” applies to situations where an entity grants shares or share options to employees or to other parties providing goods and services and requires these payments to be recognized as an expense in the entity’s financial statements. A first time adopter is encouraged to apply IFRS 2 retrospectively. However, an entity may elect not to retrospectively apply IFRS 2 to equity instruments (equity settled transactions) granted on or before November 7, 2002. Similarly, while IFRS 1 encourages a first time adopter to apply IFRS 2 to equity instruments that were granted after November 7, 2002 and that vested before the later of (i) the date of transition and (ii) January 1, 2005, an entity may elect not to retrospectively apply IFRS 2 to these equity instruments. However, a first time adopter can only elect to retrospectively apply IFRS 2 to such equity instruments if it had previously disclosed publicly the fair value of those equity instruments, determined at the measurement date. Based on this exemption, the Group did not apply IFRS 2 to equity instruments granted after November 7, 2002 and vested prior to transition date, i.e. July 1, 2011, as the fair value of those equity instruments had not been publicly disclosed. The group has not used other optional exemptions of IFRS 1. IFRS mandatory exceptions Set out below are the applicable mandatory exceptions in IFRS 1 applied in the transition from Argentine GAAP to IFRS: 14 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Exception for estimates IFRS estimates as at July 1, 2011 are consistent with the estimates as at the same date made in conformity with Argentine GAAP. Therefore the estimates made by the Group under previous GAAP were not revised for application of IFRS except where necessary to reflect any difference in accounting policies. Exception for non-controlling interests IFRS 1 establishes that an entity must apply the requirements in IFRS 10 “Consolidated financial statements” for accounting for changes in a parent’s ownership interest in a subsidiary that do not result in a loss of control prospectively. Under previous GAAP, the Group accounted for acquisitions of non-controlling interests that did not result in change of control as business combinations. Furthermore, under Argentine GAAP, the Group accounted for disposals of non-controlling interests based on its carrying value at the date of disposal, recognizing any difference between the carrying value of the non-controlling interest and the consideration received in the statement of income. The Group did not restate these acquisitions prior to transition date. IFRS 1 establishes that an entity must apply the requirements in IFRS 10 for accounting for a loss of control over a subsidiary prospectively. Under Argentine GAAP, the Company recognized any non-controlling equity investment retained under the equity method at the date control was lost. The other compulsory exceptions of IFRS 1 have not been applied, as these are not relevant to the Group. Reconciliations of Argentine GAAP to IFRS In accordance with the requirements of Technical Resolution No. 26 and No. 29 of FACPCE., set out below are the reconciliations of shareholders’ equity from Argentine GAAP to IFRS as of June 30, 2012, December 31, 2011 and July 1, 2011, and the reconciliations of income, comprehensive income and cash flows for the year ended as of June 30, 2012 and for the six-month period ended December 31, 2011. The reconciliations included below were prepared based on the IFRS standards that are estimated to be applicable for the Company for the financial statements as of and for the year ended June 30, 2013. The items and amounts in the reconciliations included below are subject to change and should only be deemed final when the consolidated financial statements prepared under IFRS for the first time as of and for the year ended June 30, 2013 are issued. 15 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) The items and amounts included in the reconciliations could be modified to the extent that, when preparing financial statements as of and for the year ended June 30, 2013, applicable standards are different. The first reconciliation provides an overview of the impact on equity of the transition at July 1, 2011, at December 31, 2011 and June 30, 2012 (Note 2.4.1). The second reconciliation provides an overview of the impact on income for the six-month period ended as of December 31, 2011 and for the fiscal year ended as of June 30, 2012 (Note 2.4.2). The third reconciliation provides an overview of the impact on comprehensive income for the six-month period ended as of December 31, 2011 and for the fiscal year ended as of June 30, 2012 (Note 2.4.3). Summary of equity July 1, 2011 December 31, 2011 June 30, 2012 Total shareholders’ equity under Argentine GAAP attributable to CRESUD Revenue recognition – “scheduled rent increases” (a) Revenue recognition – “commissions” (b) Biological assets and agriculture produce at the point of harvest (c) Inventories (d) Trading properties (e) Pre-operating and organization expenses (f) Goodwill (g) Non-current investments – financial assets (h) Initial direct costs of operating leases (i) Tenant deposits (j) Commodity linked debt (k) 97 72 Impairment of financial assets (l) Present value accounting - tax credits (m) Investments in associates (n) Investments in joint ventures (o) Acquisition of non-controlling interest (p) - ) ) Amortization of borrowing costs capitalized (r) Settlement of BrasilAgro warrants (s) - - ) Deferred income tax (u) Non-controlling interest on adjustments above (v) Subtotal shareholders’ equity under IFRS attributable to CRESUD Non-controlling interest Total shareholders’ equity under IFRS 16 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Summary of profit Six months Six months Profit under Argentine GAAP attributable to CRESUD Revenue recognition – “scheduled rent increases” (a) Revenue recognition – “commissions” (b) Biological assets and agriculture produce at the point of harvest (c) Inventories (d) Trading properties (e) ) ) Pre-operating and organization expenses (f) 4 Goodwill (g) Non-current Investments-financial assets (h) ) ) Initial direct cost of operating leases (i) 52 Tenants Deposits (j) 57 Commodity linked debt (k) 4 ) ) Impairment of financial assets (l) ) ) Present value accounting – tax credits (m) ) ) Investments in associates (n) Investments in joint ventures (o) Acquisition of non-controlling interest (p) Disposal of non-controlling interest (q) Amortization of borrowing costs capitalized (r) Currency translation adjustments (t) Deferred income tax (u) ) Non- controlling interest on adjustments above (v) ) Subtotal (loss) profit under IFRS attributable to CRESUD ) ) Non-controlling interest Total Profit under IFRS 17 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Summary of comprehensive income Six months Three months December 31, 2011 December 31, 2011 June 30, 2012 Net comprehensive (loss) income under Argentine GAAP attributable to CRESUD ) ) Biological assets and agriculture produce at the point of harvest (c) ) ) Goodwill (g) ) ) Investments in associates (n) Currency translation adjustment (t) Deferred income tax (u) Non-controlling interest on adjustments above (v) Other comprehensive (loss) income under IFRS attributable to CRESUD ) ) Non-controlling interest ) ) Net comprehensive (loss) income under IFRS ) ) Reconciliation of cash flows for the six-month periods ended December 31, 2011 Based on IAS 7 “Statement of Cash Flows” requirements, the Group has made the following reclassification between operating, investing and financing activities in the cash flow statements presented under Argentine GAAP and the cash flows statements under IFRS as further detailed below: (a) Operating activities Cash generated from operating activities under Argentine GAAP Proceeds from sale of investment properties and property, plant and equipment ) Deconsolidation of joint ventures ) Foreign exchange Gain on cash and cash equivalents Cash generated from operating activities under IFRS (b) Investing activities Cash used in investing activities under Argentine GAAP ) Acquisition of non-controlling interest in subsidiaries Proceeds from sale of investment properties and property, plant and equipment Deconsolidation of joint ventures ) Cash used in investing activities under IFRS ) 18 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (c) Financing activities Cash used in financing activities under Argentine GAAP ) Acquisition of non-controlling interest in subsidiaries ) Deconsolidation of joint ventures ) Cash used in financing activities under IFRS ) (d) Net decrease in cash and cash equivalents Net decrease in cash and cash equivalents under Argentine GAAP ) Foreign exchange gain on cash and cash equivalents Deconsolidation of joint ventures ) Net decrease in cash and cash equivalents under IFRS ) Reconciliation of cash flows for the year ended June 30, 2012 (a) Operating activities Cash generated from operating activities under Argentine GAAP Proceeds from sale of property, plant and equipment ) Deconsolidation of joint ventures ) Foreign exchange gain on cash and cash equivalents Cash generated from operating activities under IFRS (b) Investing activities Cash used in investing activities under Argentine GAAP ) Acquisition of non-controlling interest in subsidiaries Proceeds from sale of property, plant and equipment Deconsolidation of joint ventures Cash used in investing activities under IFRS ) (c) Financing activities Cash used in financing activities under Argentine GAAP ) Acquisition of non-controlling interest in subsidiaries ) Deconsolidation of joint ventures Cash used in financing activities under IFRS ) 19 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (d) Net decrease in cash and cash equivalents Net decrease in cash and cash equivalents under Argentine GAAP ) Foreign exchange gain on cash and cash equivalents Deconsolidation of joint ventures ) Net decrease in cash and cash equivalents under IFRS ) 2.4.6.Presentation reclassifications affecting the statement of cash flows for the six-month period ended as of December 31, 2011 and for the year ended as of June 30, 2012 Pursuant to Argentine GAAP, the Company proportionally consolidated the joint ventures’ accounts. Consequently, a difference is generated between the amount of cash and cash equivalents reported in the main statement of cash flows under the Argentine GAAP and the amount of cash and cash equivalents that would be reported in the statement of cash flows prepared under IFRS. On the other hand, under the Argentine GAAP, the effect of exchange rate changes on cash and cash equivalents were disclosed as operating activities and not by presenting a fourth cash flow statement category as required by the IFRSs. Additionally, pursuant to Argentine GAAP, proceeds from disposal of property, plant and equipment (including properties classified as investment properties under IFRS, were reported as operating activities. In accordance with IFRS, proceeds from disposal of investment properties and property, plant and equipment are reported as investing activities. Finally, pursuant to Argentine GAAP, acquisition of non-controlling interest was reported as investing activities, whereas, in accordance with IFRS, it must be reported as cash flows from financing activities. Thus, cash flows generated by or used in operating, investing and financing activities were different in the statement of cash flow prepared. 2.4.7.Explanation of the transition to IFRS Argentine GAAP differs in certain significant respects from IFRS. Such differences involve methods of measuring the amounts shown in the consolidated financial statements, as further described below: 20 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (a) Revenue recognition – “scheduled rent increases” Argentine GAAP – Revenue from “non-cancelable” leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Therefore, revenue does not include an averaging of rental income. Rent-free periods, reduced rent or other tenant incentives, if any, are recognized in the period in which these incentives are provided. IFRS – The Group applied IAS 17 “Leases”. As a result, lease income from operating leases with scheduled rent increases is recognized on a straight-line basis over the term of the leases. All tenant incentives, if any, are treated as a reduction of rental income on a straight-line basis over the lease terms. As a result, the Group recognized a receivable for rent averaging of Ps. 52.0 million, Ps. 65.2 million and Ps. 78.5 million in the line item “Trade and other receivables” as at July 1, 2011, December 31, 2011 and as at June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 52.0 million was recognized against retained earnings and an amount of Ps. 13.2 million was recognized in the statement of income. For the year ended as of June 30, 2012, an amount of Ps. 52.0 million was recognized against retained earnings and an amount of Ps. 26.5 million was recognized in the statement of income. (b) Revenue recognition – “letting fees” Argentine GAAP – The Group does not generally use the services of a third-party lease agent for its shopping center properties. Rather, the Group acts as its own leasing agent and earns letting fees. Letting fees are recognized at the time a transaction is successfully completed. A transaction is considered successfully completed when both parties (the tenant and the Group) have signed the related lease contract. IFRS – The Group considers that in these circumstances payments received from tenants for "letting fees" are not different from other payments received such as admission rights. Accordingly, revenue from letting fees is recognized under the straight-line method over the lease term. 21 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, payments received from tenants for “letting fees” of Ps. 35.4 million, Ps. 39.5 million and Ps. 44.4 million were deferred in the line item “Trade and other payables” as at July 1, 2011, December 31, 2011 and as at June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 35.4 million was recognized against retained earnings and a loss of Ps. 4.1 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 35.4 million was recognized against retained earnings and a loss of Ps. 9.0 million was recognized in the statement of income. (c) Biological assets and agriculture produce at the point of harvest Argentine GAAP – Technical Resolution No. 22 “Agriculture activities” establishes a hierarchy for the valuation of biological assets. The Group has several classes of biological assets. Biological assets in the form of unharvested crops are measured at replacement cost less any impairment losses. Biological assets in the form of livestock held for sale or for meat production are measured at net realizable value. Biological assets in the form of breeding or dairy cattle are measured at replacement cost. Tree plantations are measured at cost. Argentine GAAP does not prescribe a separate measurement for agriculture produce at the point of harvest. IFRS – The Group applied IAS 41 “Agriculture”. Under IAS 41, biological assets and agriculture produce at the point of harvest are measured at fair value less costs to sell on initial recognition and at each statement of financial position date, except where fair value cannot be reliably measured. Cost approximates fair value when little or no biological transformation has taken place since the costs were originally incurred or the impact of biological transformation on price is not expected to be material. Changes in fair value less cost to sell are charged to income as incurred. As a result, the Group adjusted all of its biological assets on the statement of financial position at fair value less costs to sell for an amount of Ps. 58.7 million, Ps. 19.5 million and Ps. 38.5 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized(i) a loss of Ps. 38.5 million in the statement of income, (ii) an amount of Ps. 0.8 million against “Exchange differences on translating foreign operations” in statement of comprehensive income, and (iii) the remaining amount of Ps. 58.7 million against retained earnings. For the year ended as of June 30, 2012, the Group recognized(i) a loss of Ps. 17.0 million in the statement of income, (ii) an amount of Ps. 3.2 million against “Exchange differences on translating foreign operations” in statement of comprehensive income, and (iii) the remaining amount of Ps. 58.7 million against retained earnings. 22 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (d) Inventories Argentine GAAP – Inventories, primarily agricultural supplies, are valued at replacement cost. Changes in replacement cost are charged to income as incurred and disclosed on the face of the income statement in the line item titled “Unrealized gain on inventories”. In addition, harvested crops for the Group’s operations in Bolivia are measured at net realizable value, with the change in carrying amount recognized in profit or loss. IFRS - Consumable supplies are measured at the lower of cost or net realizable value. The cost of consumable supplies is determined using the weighted average method. The cost of hotel inventories is determined using the method first in–first out. In addition, harvested crops for the Group’s operations in Bolivia are measured at the lower of cost or net realizable value because there is no an active market. As a result, the Group reduced inventories by Ps. 6.7 million, Ps. 6.5 million and Ps. 5.4 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized: a gain of an amount of Ps. 0.2 million in the statement of income and the remaining amount of Ps. 6.7 million against retained earnings.For the year ended as of June 30, 2012, the Group recognized a gain for an amount of Ps. 1.3 million in the statement of income and the remaining amount of Ps. 6.7 million against retained earnings. (e) Trading properties Argentine GAAP – Trading properties are stated at the lower of cost adjusted for inflation or net realizable value. Additionally, trading properties are measured at net realizable value when contracts are exchanged for which a non-refundable deposit has been received securing the sale in advance of legal completion (i.e. transfer of deed of title and significant risk and rewards). This form of sale fixes the price of the property and the terms and conditions of the contract providing reasonable certainty about the closing of the transaction and realization of the gain. Accordingly, these transactions are deemed consummated for Argentine GAAP purposes and revenue is recognized at the time the contract is signed. IFRS – Trading properties are measured at the lower of cost or net realizable value. Revenue from the sale of properties is recognized only when the significant risks and rewards have transferred to the buyer. This will normally take place on unconditional exchange of contracts (transfer of title deed). For conditional exchanges, sales are recognized when these conditions are satisfied. 23 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, the Group eliminated the effect of inflation adjustment on trading properties for an amount of Ps. 12.9 million, Ps. 10.2 million and Ps. 9.4 million as at July 1, 2011, December 31, 2011 and June 30, 2012. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 12.9 million was recognized against retained earnings and an amount of Ps. 2.7 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 12.9 million was recognized against retained earnings and an amount of Ps. 3.5 million was recognized in the statement of income. On the other hand, the Group adjusted the revaluation of trading properties due to property contracts exchanged prior year-end and for which title had not been transferred as of that date, for an amount of Ps. 16.4 million, Ps. 27.1 million and Ps. 9.5 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized: a loss for an amount of Ps. 10.7 million in the statement of income and the remaining amount of Ps. 16.4 million against retained earnings.For the year ended as of June 30, 2012, the Group recognized an amount of Ps. 6.9 million in the statement of income and the remaining amount of Ps. 16.4 million against retained earnings. (f) Pre-operating and organization expenses Argentine GAAP – Under Argentine GAAP, pre-operating, organization expenses and other start-up costs (mainly related to the opening of new shopping centers) are capitalized and amortized under the straight-line method generally over a period of three to five years. IFRS – IFRS prescribes that pre-operating expenses cannot be attributed to the cost of property, plant and equipment, investment properties, trading properties or the formation of intangible assets and are immediately recognized as expenses. As a result, the balances of pre-operating, organization expenses and other start-up costs capitalized under Argentine GAAP for an amount of Ps. 22.8 million, Ps. 20.8 million and Ps. 22.8 million, as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively, were derecognized under IFRS. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized: a gain for an amount of Ps. 2.0 million in the statement of income and the remaining amount of Ps. 22.8 million against retained earnings.For the year ended as of June 30, 2012, the Group recognized an amount of Ps. 0.01 million in the statement of income and the remaining amount of Ps. 22.8 million against retained earnings. 24 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (g) Goodwill Goodwill Argentine GAAP – The Group accounted for acquisitions of businesses and non-controlling interests under the acquisition method of accounting. Under the acquisition method of accounting, the Group allocated the purchase price to tangible and intangible assets and liabilities based on the respective fair values. Goodwill represents the excess of cost over the fair value of net identifiable assets and is amortized under the straight-line method over the weighted average useful life of the tangible assets acquired. Goodwill does not exceed its respective estimated recoverable value at year-end. IFRS – As noted in Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.3., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1, 2011 have not been restated and the carrying amount of goodwill under IFRS as of July 1, 2011 is equal to the carrying amount under Argentine GAAP as of that date totaling Ps. 29.1 million. There were no previously recognized intangible assets under Argentine GAAP that did not qualify for separate recognition under IFRS. Negative goodwill Argentine GAAP – Under Argentine GAAP, when the amount paid in a business combination or acquisition of a non-controlling interest was lower than the carrying amount of the acquired assets and assumed liabilities, the Group recognized such amount as negative goodwill on the statement of financial position (as a deduction to non-current assets) and amortized it over the period considered to justify negative goodwill not exceeding 20 years. However, under Argentine GAAP, when negative goodwill exists, acquired intangible assets which otherwise would be recognized are reduced to absorb the negative goodwill even if they are then assigned a zero value. Additionally, where the amount paid for the acquisition of associates and/or joint ventures is lower to the investor's share in the net fair values of the associate and/or joint venture's identifiable assets and liabilities, the Group recognizes such amount as negative goodwill on the statement of financial position and amortizes it over the period considered to justify negative goodwill not exceeding 20 years. 25 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS – As noted in Note 2.2., the Group has applied the exemption in IFRS 1 for business combinations. Also, as noted in Note 2.3., the Group has applied the exception in IFRS 1 for acquisitions of non-controlling interests. Consequently, business combinations and acquisitions of non-controlling interests completed prior to July 1, 2011 have not been restated and the carrying amount of negative goodwill under IFRS as of July 1, 2011 is equal to the carrying amount under Argentine GAAP as of that date. In accordance with IFRS, negative goodwill is recognized in profit or loss immediately. Additionally, acquisitions of associates and/or joint ventures are initially recorded at cost of the investment. Any difference between the cost of the investment and the investor's share in the net fair values of the associates and/ or joint venture’s identifiable assets and liabilities is goodwill. Negative goodwill is taken to the income statement in the period when the associate and/or joint venture is acquired. As a result, the balances of negative goodwill recognized in the statement of financial position under Argentine GAAP were derecognized under IFRS. The Group adjusted the value of such goodwill for an amount of Ps. 770.8 million, Ps. 750.7 million and Ps. 709.4 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized (i) a loss of Ps. 19.1 million in the statement of income, (ii) an amount of Ps. 1.0 million against “Exchange differences on translating foreign operations” in the statement of comprehensive income, and (iii) the remaining amount of Ps. 770.8 million against retained earnings. For the year ended as of June 30, 2012, the Group recognized (i) a loss of Ps. 60.4 million in the statement of income, (ii) an amount of Ps. 1.0 million against “Exchange differences on translating foreign operations” in the statement of comprehensive income, and (iii) the remaining amount of Ps. 770.8 million against retained earnings. (h) Non-current investments – financial assets Argentine GAAP – The Group holds investments in quoted equity securities with readily determinable fair values, namely TGLT S.A. and Hersha Hospitality Trust. Under Argentine GAAP, these investments were carried at acquisition cost since they are not held for the purpose of trading in the short term. 26 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS – Under IFRS 9, all equity investments are measured at fair value. Equity investments that are held for trading are measured at fair value through profit or loss. For all other equity investments, the Group can make an irrevocable election at initial recognition to recognize changes in fair value through other comprehensive income rather than profit or loss. The Group has elected to recognize changes in the fair value of these equity securities in the statement of income. Therefore, changes in fair value of all equity instruments held by the Company are recognized in the statement of income. As a result, the Group adjusted the value of these equity securities to fair value by Ps. 151.4 million, Ps. 113.7 million and Ps. 138.2 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 151.4 million was recognized against retained earnings and an amount of Ps. 37.8 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 151.4 million was recognized against retained earnings and a loss for an amount of Ps. 13.2 million was recognized in the statement of income. (i) Initial direct costs on operating leases Argentine GAAP – Under Argentine GAAP, certain initial direct costs (i.e. legal, commissions and other fees) paid to third parties for arranging a lease (when the Group is a lessor) are recognized as an immediate expense when incurred. IFRS – Initial direct costs incurred by lessors in arranging an operating lease are added to the carrying amount of the leased assets (i.e. investment properties) and are recognized as an expense over the lease term on the same basis as the lease income. As a result, Ps. 0.7 million, Ps. 0.9 million and Ps. 0.9 million, as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively, were added to investment property. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 0.7 million was recognized against retained earnings and a gain of Ps. 0.2 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 0.7 million was recognized against retained earnings and an amount of Ps. 0.2 million was recognized in the statement of income. 27 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (j) Tenant deposits Argentine GAAP - The Group obtains deposits from tenants as a guarantee for returning the property at the end of the lease term in a specified good condition or for the lease payments for a period of generally 3 years. The deposits generally range from one to three months of lease rentals. These deposits are treated as liabilities under Argentine GAAP and measured at the amount received by the tenants. IFRS - Tenant deposits are treated as both a financial asset and a financial liability in accordance with IFRS 9, and they are initially recognized at fair value. The difference between fair value and cash received is considered to be part of the minimum lease payments received for the operating lease (deferred income). The deposits are subsequently measured at amortized cost, and deferred income is amortized under the straight line method over the lease term. As a result, the Group adjusted the financial liability from tenant deposits within trade and other payables for an amount of Ps. 0.1 million, Ps. 0.2 million and Ps. 0.3 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized: a gain of Ps. 0.1 million in the statement of income and the remaining amount of Ps. 0.1 million against retained earnings.For the year ended as of June 30, 2012, the Group recognized a gain of Ps. 0.2 million in the statement of income and the remaining amount of Ps. 0.1 million against retained earnings. (k) Commodity linked debt Argentine GAAP – Under Argentine GAAP, there is no requirement to separate embedded derivatives from host contracts and account for them as derivatives. Borrowings are valued based on the best estimate of the discounted value of the amounts expected to be paid, using the interest rate effective at the time of the initial measurement. 28 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS – IFRS 9 requires that an embedded derivative should be separated from the host contract and accounted for as a derivative if certain conditions are met. On September 7, 2011, the Group issued Class VIII NCN which are denominated in US$ for a nominal amount of US$ 2.1 million. Class VII notes accrue interest at a floor rate of 4% plus a premium factor equivalent to 40% of the increase in the price of soy during the period from March 2011 to March 2013. Under IFRS, the commodity-indexed feature is an embedded derivative that is not clearly and closely related to the debt host instrument because the risks inherent in the derivative (price of soy) and the host are dissimilar. Therefore, the Group separated the commodity-indexed feature and classified it as a derivative liability. The Group measured the carrying value of the debt host contract at initial recognition as the difference between the consideration received and the fair value of the embedded derivative. Subsequently, the Group measured the host foreign-currency debt at amortized cost using the effective interest rate method and then retranslated it at each reporting date using the closing US$/Peso exchange rate. The Group recognized changes in the fair value of the embedded derivative in profit or loss for the period / year. As a result, the Group adjusted borrowings for an amount of Ps. 0.1 million, Ps. 0.1 million and Ps. 0.1 million as at July 1, 2011, December 31, 2011 and June 30, 2012. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 0.1 million was recognized against retained earnings and a gain of Ps. 0.004 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 0.1 million was recognized against retained earnings and a loss of Ps. 0.03 million was recognized in the statement of income. (l) Impairment of financial assets Argentine GAAP - As at July 1, 2011, December 31, 2011 and June 30, 2012 the Group maintains a balance of credit card loans. These loan receivables are carried at amortized cost. Under Argentine GAAP, the Group determined an allowance for loan losses based on specific criteria set forth for financial and banking institutions. IFRS – The Group applied the impairment provisions in IFRS 9. As a result, the Group recognized an impairment loss of Ps. 2.1 million, Ps. 2.3 million and Ps. 0.5 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 2.1 million was recognized against retained earnings and a loss of Ps. 0.2 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 2.1 million was recognized against retained earnings and a gain of Ps. 1.6 million was recognized in the statement of income. 29 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (m) Present value accounting – tax credits Argentine GAAP – Under Argentine GAAP, certain long-term tax credits are measurement at present-valued. IFRS – Under IFRS, there is no requirement to discount long-term tax credits. The Group elects to measure tax receivables and payables at the amounts expected to be recovered from or paid to the tax authorities and thus, not discounting long-term tax credits. As a result, the Group eliminated the effect of discounting tax credits for an amount of Ps. 14.6 million, 11.7 million and Ps. 10.9 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 14.6 million was recognized against retained earnings and a loss of Ps. 2.9 million was recognized in the statement of income.For the year ended as of June 30, 2012, an amount of Ps. 14.6 million was recognized against retained earnings and a loss of Ps. 3.7 million was recognized in the statement of income. (n) Impact of IFRS adjustments on investment in associates Argentine GAAP - Investments in entities in which the Group exercises significant influence, but not control, are accounted for under the equity method. Under the equity method, the investment is recorded at original cost and periodically increased (decreased) by the investor's proportionate share of earnings (losses) of the investee and decreased by all dividends received from the investor by the investee. The Group applied its percentage ownership interest to the financial statements of its equity method investments prepared under Argentine GAAP. As at June 30, 2012, the associates of the Group were Banco Hipotecario S.A. (BHSA), Banco de Crédito y Securitización (BACSA), Manibil S.A., New Lipstick LLC, Rigby 183 LLC, Tarshop S.A. and AgroUranga S.A., Agro Managers S.A. y Bitania 26 S.A IFRS - The Group has assessed all of its interests in the entities mentioned in the paragraph above and determined that the Group exercises significant influence over them. Accordingly, under IFRS, the Group also accounts for these investments under the equity method of accounting. However, the Group has assessed the impact of IFRS adjustments on the financial statements of these investments prepared under Argentine GAAP prior to the application of the equity method. 30 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Following is a description of the most significant IFRS adjustments to the equity and comprehensive income of its associates. For ease of presentation and to facilitate an understanding of the nature of the IFRS adjustments, associates were grouped by business activities. Associates are not discussed below when IFRS adjustments were not significant to the Group or no IFRS adjustments were identified: Banking: The Group assessed the financial statements of these associates as of July 1, 2011, December 31, 2011 and June 30, 2012 and determined the following adjustments to IFRS: - Under Argentine GAAP, revenues from life and disability insurance and loan origination fees are recognized on an up-front basis. Under IFRS, these revenues are recognized on a straight line basis over the term of the respective underlying receivables. - Under Argentine GAAP, the allowance for loan losses are recognized based on specific criteria as set forth by the Central Bank for financial and banking institutions. Under IFRS, the associate applied the impairment provisions in IFRS 9. - Under Argentine GAAP, receivables transferred to trusts in securitization programs are treated as sales and a gain or loss is recognized on the sale. Usually the transferor retains an interest in the trust and maintains a cash reserve which serves as collateral for payments of amounts due under the debt securities issued by the trust. Under IFRS, following the provisions of IFRS 9, the associate is not able to derecognize financial assets with these characteristics. As a result, the associate continues recognizing the receivables and a liability for the consideration received upon transfer. The receivables recognized are then tested for impairment following the IFRS 9 criteria. - Under Argentine GAAP, the calculation of the insurance technical reserves is recognized following the regulations issued by the National Insurance Superintendence. Under IFRS, following the guidance of IFRS 4 “insurance contracts”, the associate measured the insurance technical reserve in accordance with the “best estimation” approach. 31 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Investment properties: The Company has assessed the financial statements of the associates related to the investment property business and determined the following adjustments to IFRS as of July 1, 2011, December 31, 2011 and June 30, 2012: - Under Argentine GAAP, revenue from non-cancelable leases subject to scheduled rent escalation clauses is recognized when the escalated payments are due. Therefore, revenue does not include an averaging of rental income. Rent-free periods, reduced rent or other tenant incentives, if any, are recognized in the period in which these incentives are provided. Under IFRS, Lease income from operating leases with scheduled rent increases is recognized on a straight-line basis over the term of the leases. All tenant incentives, if any, are treated as a reduction of rental income on a straight-line basis over the lease terms. - Under Argentine GAAP, lease expense where the entity is the lessee under an operating ground lease agreement subject to escalation clauses is recognized when the escalated payments are due. Therefore, lease expense not recognized on a straight-line basis Under IFRS, lease payments for operating leases with scheduled rent increases are recognized on a straight-line basis over the term of the leases. As a result, the net equity of these associates was reduction by Ps. 56.2 million, Ps. 92.9 million and Ps. 151.9 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized (i) an amount of Ps. 56.2 million against retained earnings, (ii) a loss of Ps. 34.7 million in the statement of income and (iii) an amount of Ps. 2.0 million against “Exchange differences on translating foreign operations” in the statement of comprehensive income. For the year ended as of June 30, 2012, the Group recognized (i) an amount of Ps. 56.2 million against retained earnings, (ii) a loss of Ps. 89.6 million in the statement of income and (iii) an amount of Ps. 6.1 million against “Exchange differences on translating foreign operations” in statement of comprehensive income. (o) Impact of IFRS adjustment on joint ventures Argentine GAAP – Investments in entities in which the Company exercises joint control are accounted for under the proportionate consolidation method. Under the proportionate consolidation method, the financial statements of the Group reflect the Group´s pro-rata equity interest in the jointly controlled entities on a line-by-line basis. The Group applied its pro-rata equity interest to the financial statements of its jointly-controlled entities prepared under Argentine GAAP. 32 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS – The Group has assessed all of its interests in joint arrangements and determined that they are joint ventures under IFRS 11. Accordingly, the Group accounted for its joint ventures under the equity method of accounting. In addition, the Group has assessed the impact of IFRS adjustments on the financial statements of joint ventures prepared under Argentine GAAP prior to the application of the equity method. As at June 30, 2012, the joint ventures of the Group are Cyrsa S.A., Cresca S.A., Canteras Natal Crespo S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., and Nuevo Puerto Santa Fe S.A. Following is a description of the most significant IFRS adjustments to the net equity and income of the joint ventures. For ease of presentation and to facilitate an understanding of the nature of the IFRS adjustments, joint ventures were grouped by business activity. Joint ventures are not discussed below when IFRS adjustments were not significant to the Group or no adjustments were identified: - Under Argentine GAAP, the joint venture has historically accounted for revenues and therefore profits from all property sales on a percentage of completion basis once contracts for the sale of a property have been exchanged and only if the eventual profit from that property can be foreseen with reasonable certainty. Under IFRS, the joint venture has applied IFRIC 15 “Agreements for the Construction of Real Estate”. The Group assessed the contractual terms of the agreements and concluded that revenue from open market sales of real estate should be accounted for on legal completion of the properties in accordance with IAS 18 “Revenue”. As a result, the joint venture recognizes revenue from the sale of private homes and commercial units entirely at the point of legal completion in accordance with IAS 18. The most significant impact of IFRIC 15 is therefore the deferral of profits previously recognized from the point of exchange of contracts onwards until the point of legal completion. All of these profits are now recognized at a later date. As a result, the net equity of the Group´s joint ventures was decreased by Ps. 16.5 million, Ps. 16.2 million and Ps. 11.3 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 16.5 million was recognized against retained earnings and a gain of Ps. 0.3 million was recognized in the statement of income. For the year ended as of June 30, 2012, an amount of Ps. 16.5 million was recognized against retained earnings and a gain of Ps. 5.2 million was recognized in the statement of income. 33 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (p) Acquisition of non-controlling interest As stated in Note 2.3., the Group has applied the exception provided by IFRS 1 for accounting for changes in the interest in subsidiaries that do not result in loss of control. Consequently, acquisitions of non-controlling interests concluded prior to July 1, 2011 have not been restated. IFRS adjustments detailed below relate to acquisitions of non-controlling interest occurring on or after on July 1, 2011. Argentine GAAP – Under Argentine GAAP, the Group accounted for the acquisition of the non-controlling interests under the purchase method of accounting. Under the purchase method of accounting, the purchase price paid is allocated to the net assets acquired based on its fair value. Assets, including goodwill, and liabilities of the acquired business are recognized using a cost accumulation approach (i.e. for the previous equity interests acquired). These acquisitions generated goodwill since the cost of acquisition exceeded the fair value of the net tangible and intangible assets acquired. Additionally, goodwill generated by the acquisition of the non-controlling interest in Cactus Argentina S.A. was impaired and recognized as an expense in the statement of income under Argentine GAAP. IFRS – Under IFRS, the Group has applied the principles of IFRS 10 in accounting for changes in ownership interests. As per IFRS 10, when an additional interest is obtained and control is maintained, the transaction is accounted for as an equity transaction. The Group does not recognize any additional acquisition adjustments to reflect the subsequent acquisition of additional shares in the subsidiary if there is no change in control. Under IFRS, the difference between the fair value of the consideration paid and the related carrying value of the non-controlling interest acquired is recognized in the controlling interest’s equity as a credit or debit to a reserve in net equity. Therefore, no gain or loss is recognized in the statement of income and no additional goodwill is recognized. The carrying value of the non-controlling interest is adjusted to reflect the change in the non-controlling interest of the subsidiary. 34 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, as of December 31, 2011, the Group (i) derecognized goodwill for an amount of Ps. 26.5 million, (ii) recognized a decrease in non-controlling interest for an amount of Ps. 22.6 million, (iii) recognized a decline of Ps. 9.0 million in net assets acquired measured at fair value under Argentine GAAP in force and (iv) recognized a debit in shareholders’ equity under IFRS of Ps. 14.9 million. In addition, as of June 30, 2012, the Group: (i) derecognized goodwill for an amount of Ps. 39.8 million, (ii) recognized a decline of Ps. 26.2 million in non-controlling interest, (iii) recognized a decline of Ps. 9.0 million in net assets acquired measured at fair value in accordance with Argentine GAAP in force, and (iv) recognized a debit of Ps. 22.6 million in shareholders’ equity. Additionally, for the fiscal year ended as of June 30, 2012, the Group reversed the impairment charge on goodwill generated by the acquisition of the non-controlling interest in Cactus Argentina S.A. recognized under Argentine GAAP for an amount of Ps. 10.5 million. (q) Disposal of non-controlling interest As explained in Note 2.3., the Group has applied the exception provided by IFRS 1 for accounting for changes in the interest in subsidiaries that do not result in a loss of control. Consequently, disposals of non-controlling interests concluded prior to July 1, 2011 have not been restated. The IFRS adjustments detailed below relate to disposals of non-controlling interest occurring on or after July 1, 2011. Argentine GAAP – Under Argentine GAAP, the Group accounted for disposals of non-controlling interests based on its carrying value at the date of disposal, recognizing any difference between the carrying value of the non-controlling interest and the consideration received in the statement of income. IFRS – Under IFRS, the Group has applied the principles of IFRS 10 in accounting for changes in ownership interests. As per IFRS 10, when there is a disposal of non-controlling interests that do not result in a change in control, the transaction is accounted for as an equity transaction. The difference between the fair value of the consideration received and the related carrying value of the non-controlling interest disposed is recognized in the controlling interest’s equity as a credit or debit. Therefore, no gain or loss is recognized in the statement of income. The carrying value of the non-controlling interest is adjusted to reflect the change in the non-controlling interest of the subsidiary. 35 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) As a result, as of June 30, 2012 and December 31, 2011, the Group reversed a loss for an amount of Ps. 2.7 million in the statement of income, and recognized a debit of Ps. 2.7 million in shareholders’ equity. (r) Amortization of transaction costs on borrowings Argentine GAAP – Under Argentine GAAP, transactions costs directly attributable to the acquisition of borrowings are amortized under the straight-line method over the contract term. IFRS – Transaction costs directly attributable to the acquisition of borrowings are deducted from the fair value at which the financial liability is initially recognized. Subsequently, they are amortized using the effective interest method over the contract term. As a result, the Group adjusted the carrying value of borrowings for an amount of Ps. 0.1 million, Ps. 0.7 million and Ps. 0.4 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 0.1 million was recognized against retained earnings and an amount of Ps. 0.6 million gain were recognized in the statement of income. For the fiscal year ended as of June 30, 2012, an amount of Ps. 0.1 million was recognized against retained earnings and a gain of Ps. 0.3 million was recognized in the statement of income. (s) Settlement of BrasilAgro warrants Argentine GAAP – Payments made by the Group for the settlement of BrasilAgro warrants were capitalized in the statement of financial position. IFRS – In accordance with IFRS 2 “Share-based payments”, any payment made to a counterparty on the cancellation or settlement of a grant of equity instruments, even if this occurs after the vesting date, are accounted for as a repurchase of an equity interest (that is, as a deduction from equity), except to the extent that the payment exceeds the fair value of the equity instruments repurchased, measured at the repurchase date. Any such excess is recognized as an expense. As a result, the Group adjusted the balance for an amount of Ps. 2.7 million as of June 30, 2012, against a deduction in the shareholders’ equity. For the six-month period ended as of December 31, 2011, no warrants issued by Brasilagro have been cancelled. 36 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) (t) Cumulative translation adjustment Argentine GAAP – Foreign operations shall be classified as integrated or non-integrated entities depending if their activities are carried out as an extension of the reporting entity. Exchange differences resulting from the translation of integrated entities are recognized in the statement of income. Exchange differences resulting from the translation of non-integrated entities are recognized in a separate reserve in equity. IFRS – Exchange differences resulting from the translation of foreign operations are recognized in the statement of other comprehensive income. As a result, for the six-month period ended as of December 31, 2011 the Group reclassified an amount of Ps. 12.7 million against the statement of income and the statement of other comprehensive income, related foreign operations. Additionally, the Group reclassified an amount of Ps. 32.5 million for the fiscal year ended as of June 30, 2012 against the statement of income and the statement of other comprehensive income. (u) Deferred income taxes Argentine GAAP – The Group accounts for income taxes using the deferred tax method whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax based assets and liabilities and are measured using the enacted tax rates. Argentine GAAP does not prescribe detailed specific guidance related to the recognition of a valuation allowance. The Group assesses the need for a valuation allowance based on several factors including but not limited to current projections, legal expiration periods and others. IFRS – There is no difference in the determination of deferred income taxes. However, deferred tax assets are recognized when it is considered probable (defined as “more likely than not”) that sufficient taxable profits will be available to utilize the temporary difference or unused tax losses. IFRS does not allow the recognition of valuation allowances. 37 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) IFRS establishes more specific and strict procedures to assess whether a deferred tax asset should be recognized. All available evidence, both positive and negative, is considered to determine whether, based on the weight of that evidence, a deferred tax asset should be recognized. Judgment must be used in considering the relative impact of negative and positive evidence. The weight given to the potential effect of negative and positive evidence should be commensurate with the extent to which it can be objectively verified. The more negative evidence that exists (a) the more positive evidence is necessary and (b) the more difficult it is to support a conclusion that a deferred tax asset can be recognized. As a result, on transition to IFRS, the Group has not recognized deferred tax assets relating to any carry forward losses and other temporary differences for an amount of Ps. 16.5 million, Ps. 13.0 million and Ps. 18.8 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Group recognized (i) an amount of Ps. 16.5 million against retained earnings, (ii) a loss of Ps. 3.2 million in the statement of income, and (iii) an amount of Ps. 0.4 million against “Exchange differences on translating foreign operations” in statement of comprehensive income.For the year ended as of June 30, 2012, the Group recognized (i) an amount of Ps. 16.5 million against retained earnings, (ii) a loss of Ps. 2.8 million in the statement of income, and (iii) an amount of Ps. 0.5 million against “Exchange differences on translating foreign operations” in statement of comprehensive income. In addition, the Group has assessed the impact of all IFRS adjustments on deferred income taxes. As a result, the Group recognized an adjustment to deferred income taxes of Ps. 17.4 million, Ps. 3.9 million and Ps. 16.7 million as at July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As at July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 17.4 million was recognized against retained earnings and a gain of Ps. 13.4 million was recognized in the statement of income. For the year ended as of June 30, 2012, an amount of Ps. 17.4 million was recognized against retained earnings and a gain of Ps. 0.6 million was recognized in the statement of income. (v) Non-controlling interest Differences for non-controlling interest include the effect of recording, where applicable, the corresponding effect of other differences between Argentine GAAP and IFRS. 38 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation and adoption of international financial reporting standards (“IFRS”) (Continued) Significant Accounting Policies The principal accounting policies applied in the preparation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRSs as of June 30, 2012, which is described in Exhibit I included the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011, and are based upon such IFRSs expected to be in force as of June 30, 2013. Most significant accounting policies are described in Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these condensed interim consolidated financial statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended as of June 30, 2012 which are described in Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011. 3. Seasonal effects on operations The operations of the Group’s agricultural business are also subject to seasonal effects. The harvests and sale of grains (corn, soybean and sunflower) generally take place between February and June every year. Wheat is generally harvested between November and January. In Bolivia, weather conditions make it possible to have two soybeans, corn and barley seasons and, therefore, these crops are harvested in April and October, whereas wheat and sunflower are harvested in August and September, respectively. Other segments of the agricultural business, such as beef cattle and milk production tend to be more stable. However, beef cattle and milk production is generally larger during the second quarter, when conditions are more favorable. As a result, there may be material fluctuations in the agricultural business results across quarters. 39 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations (Continued) The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and December (Christmas) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4.Acquisitions and dispositions Sale of farm On November 14, Vargas Derka SH made an irrevocable offer to Cresud to purchase a portion of “La Suiza” farm ranch (5,600 hectares) to be good through January 31, 2013. The offer price amounts to US$ 6.7 million to be paid in 6 installments every six months. The first installment is due on January 31, 2013 and bears interest at a 12% rate. As bid bond, Cresud has received checks in the amount of US$ 0.3 million or 5% of the transaction price. If the offer is accepted, the parties will execute the preliminary sales contract on January 31, 2013, with the checks being creditable against the price. The title deed will be executed on June 28, 2013. Sale of a field On October 11, 2012 Brasilagro sold Horizontina, a field of land located in Tasso Fragoso, State of Maranhão, for a total amount of Ps. 170.2 million. Following a down payment of Ps. 2.27 million already made, the remaining balance is payable in two installments: Ps. 59 million due in October 2012 and Ps. 108.9 million due upon execution of the title conveyance deed, which is expected to take place in January 2013. The Horizontina field has an area of 14,359 hectares and was acquired on March 10, 2010 by Ceibo Bienes Raíces, the subsidiary in US for a total amount of Ps. 86 million. Before the acquisition, 2,100 hectares of the country field were used for cultivation of cereal. Until December 31, 2012, the Company invested Ps. 22.7 million (net of accumulated depreciation) in infrastructure improvements. During the planting season 2011/2012, 4,319 hectares were planted with soybean and 2,095 with maize. The sale commission was Ps. 4.5 million and sales taxes amounted to Ps. 11.3 million; net proceeds from the sale less commissions, expenses and taxes amounted to Ps. 53.9 million. 40 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4.Acquisitions and disposals (Continued) For the six-month period ended as of December 31, 2012 Transactions with non-controlling interest IRSA In July, 2012, the Company acquired an additional 0.3% interest in IRSA for a total consideration of US$ 1.3 million. The carrying amount of the non-controlling interest in IRSA as of the acquisition date was Ps. 948 (representing an equity interest of 35.8%). This resulted in a decrease in non-controlling interest of Ps. 8.0 million and an increase in equity attributable to owners of the parent of Ps. 8.0 million. The effect of changes in the ownership interest of IRSA on the equity attributable to owners of the group during the period is summarized as follows: Ps. (million) Carrying amount of Group´s interest acquired of Consideration paid for non-controlling interest ) Gain on acquisition recorded within parent´s equity APSA As of August, 2012, the Group, through E-Commerce Latina S.A., acquired an additional equity interest of 0.03% in APSA for a total consideration of Ps. 0.59 million. The book value of the non-controlling interest in APSA as of the date of the acquisition was Ps. 36 million (which represents an interest of 4.39%).As a result of this transaction, the non-controlling interest was reduced by Ps. 1 million and the interest attributable to the shareholders’ of the controlling parents was reduced by Ps. 1 million. The effect on shareholders’ equity of this change in the equity interest in APSA is summarized as follows: Ps. (million) Carrying amount of Group´s interest acquired of Consideration paid for non-controlling interest ) Reserve recorded within parent´s equity ) As of October, 2012, the Group, through E-Commerce Latina S.A., acquired an additional equity interest of 0.04% in APSA for a total consideration of Ps. 1.1 million. The book value of the non-controlling interest in APSA as of the date of the acquisition was Ps. 39 million (which represents an interest of 4.36%).As a result of this transaction, the non-controlling interest was reduced by Ps. 0.3 million and the interest attributable to the shareholders’ of the controlling parents was reduced by Ps. 0.3 million. The effect on shareholders’ equity of this change in the equity interest in APSA is summarized as follows: Ps. (million) Carrying value of the equity interests acquired by the Group Price paid for the non-controlling interest ) Reserve recorded in shareholders' equity ) 41 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) Acquisition of equity interest in joint venture On November 29, 2012 APSA acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EH”)´s capital stock and votes for Ps. 32 million. APSA exercises joint control over EH together with shareholders owners of the remaining 50%. EH’s core asset is a 50% indirect interest in La Rural S.A. (“LRSA”)’s capital stock and votes. EH exercises joint control over LRSA, together with Sociedad Rural Argentina (SRA), the owner of the remaining 50% interest in LRSA. Therefore, APSA´s indirect interest in LRSA amounts to 25% as of the date of these Unaudited Condensed Interim Consolidated Financial Statements. LRSA is mainly engaged in the operation of Predio Ferial de Buenos Aires, a fairground located in an area surrounded by Cerviño, Sarmiento, and Santa Fe Avenues and Oro Street, City of Buenos Aires (the “Fairground”). LRSA is the beneficiary of said Fairground under a usufruct agreement executed with the owner thereof, SRA, in 1999. Purchase of financial assets During this period the Group purchased the following corporate notes from: a)The Government of the City of Buenos Aires, for a nominal value of Ps. 19.0 million. These notes accrue interest at an annual 7.95% fixed rate, payable semi- annually and maturing on April 29, 2014. b)Banco Hipotecario for Ps. 5 million, which accrue interest at an annual 18.75% fixed annual rate, payable semi- annually and maturing on August 8, 2013. Disposal of financial assets at fair value through profit or loss In September 2012 the Group sold 2,000,000 ordinary shares of Hersha, Hospitality Trust (Hersha) for a total amount of US$ 9.7 million. Therefore, the Group’s interest in Hersha’s capital stock decreased from 9.13% to 8.12% as of September 30, 2012. This percentage has remained unchanged as of the date of these Unaudited Condensed Interim Consolidated Financial Statements. Subsequent to December 31, 2012, the Group disposed of an additional number of Hersha’s shares. See Note 33. 42 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) In November and December 2012, IRSA sold all of its shareholdings in NH Hoteles S.A. (138,572 shares for a consideration of € 0.38 million) and in NH Hoteles S.A. (387,758 shares for a total consideration of US$ 1.4 million). In December 2012, IRSA sold all of its shareholdings in Metrovacesa F (1,238,990 shares for a consideration of € 2.7 million); Metrovacesa SM (229,995 shares for a total consideration of € 0.5 million) and Metrovacesa F (919,087 shares for a consideration of US$ 2.7 million). Significant sale of investment properties On August 31, 2012, the Group sold through IRSA sold certain functional units of the building “Libertador 498” in the city of Buenos Aires. The total price of the transaction amounted to Ps. 15 million and was paid on the execution of the title conveyance deeds. This transaction generated a gain of Ps. 12.7 million. On September 14, 2012, IRSA sold certain functional units on floors 18 and 19, as well as parking areas, of the building Bouchard 551. The total price of the transaction was US$ 8.5 million paid upon execution of the conveyance deed. This transaction generated a gain of Ps. 18.4 million. On October 4 and 11, 2012, IRSA signed the deeds of conveyance for the sale of certain units (offices and parking spaces) at the “Libertador 498” building. The prices for the transactions were set in Ps. 29.4 million, an amount that has been totally collected. The transaction yielded profits for Ps. 24.9 million. Subsequent to December 31, 2012, IRSA disposed of other investment property. Acquisition of Rigby 183 LLC On June 30, 2012, the Group held, through its subsidiary IMadison LLC, a 49% equity interest through its subsidiary IMadison LLC in the capital stock of Rigby 183 LLC (“Rigby”), a company that owns office buildings for rental at Madison Avenue 183, New York, USA. On November 27, 2012, the Group, through its subsidiary IRSA International LLC, purchased an additional 25.5% equity interest in Rigby’s capital stock, thus taking control over said company. As a result of the acquisition, the Group expects to increase its footprint in the US real estate market. The goodwill from the acquisition, which amounts to Ps. 45.7 million, is attributable to the synergies expected to be achieved by combining the Group’s and Rigby’s operations. 43 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) The following chart shows the consideration paid by the Group, the fair value of the acquired assets, the assumed liabilities and the non-controlling interest as of the acquisition date. Consideration paid: Cash Total consideration paid Fair value of the interest in Rigby’s equity held before the business combination Total consideration Recognized balances of acquired identifiable assets and assumed liabilities: Cash and cash equivalents Investments properties (Note 9) Trade and other receivables Borrowings ) Trade and other payables ) Deferred income tax liabilities (Note 22) ) Total net identifiable assets Non-controlling interest ) Goodwill Total The acquisition-related costs (which amount to Ps. 2.5 million) were charged to income under “General and Administrative Expenses”. The fair value of the investment property acquired for Ps. 679.2 million was assessed by a qualified independent appraiser. The fair value of trade receivables and other receivables amounts to Ps. 14.1 million, including trade receivables in the amount of Ps. 0.1 million. As of the acquisition date, the Group estimates that these receivables are recoverable. The fair value of the non-controlling interest in Rigby, an unlisted company, has been determined on a proportional basis to the fair value of Rigby's net acquired assets. The Group recognized income of Ps. 124.1 million derived from the reassessment of the fair value of the 49% interest held in Rigby before the business combination. In addition, all exchange gains (losses) accumulated in shareholder’s equity from the interest held in Rigby before the business combination (Ps. 12.9 million) were charged to income. These gains were disclosed under "Other operating income, net" in the income statement. 44 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) The revenues Rigby has generated since November 27, 2012 and that have been disclosed in the consolidated income statement amount to Ps. 12.1 million. Rigby has also run a net loss of Ps. 4 million during said period. If Rigby had been included in the consolidation since July 1, 2012, the consolidated income statement would have shown pro-forma revenues in the amount of Ps. 1,101.4 million and pro-forma net income of Ps. 244.2 million. 5. Financial risk management Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreing currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. Note 3 of Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011, provides information on financial risk management as of June 30, 2012 and July 1, 2011. Since June 30, 2012 there have been no changes in the risk management or risk management policies applied by the Group. 5.2.Fair value estimates Since June 30, 2012 there have been no reclassifications of financial assets. Additionally, since June 30, 2012 there have been no significant changes in business or economic circumstances affecting the fair value of the Group's financial assets or liabilities (either measured at fair value or amortized cost), nor any transfers between the different hierarchies used to assess the fair value of the Group's financial instruments. 45 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information Below is a summarized analysis of the lines of business of the Group for the six-month period ended December 31, 2012: Agriculture business (I) Urban properties and investments (II) Total Group revenues Group costs ) ) ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest - Changes in net realizable value of agricultural produce after harvest - Gross Profit Gains from disposal of investment property - Gains from disposal of farmlands - General and administrative expenses ) ) ) Selling expenses ) ) ) Management fees ) - ) Other operating expenses, net ) Profit from Operations Share of profit of associates and joint ventures Segment Profit Investment properties, net Property, plant and equipment, net Trading properties Goodwill Biological assets - Inventories Investments in of associates and joint ventures Total segment assets 46 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the six-month period ended December 31, 2011: Agriculture business (I) Urban properties and investments (II) Total Group revenues Group costs ) ) ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest - Changes in net realizable value of agricultural produce after harvest ) - ) Gross Profit Gains from disposal of investment properties - Gains from disposal of farmlands - General and administrative expenses ) ) ) Selling expenses ) ) ) Management fees ) - ) Other operating income (expenses), net ) (Loss) / Profit from operations ) Share of profit of associates and joint ventures Segment (Loss) / Profit ) 47 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (I) Agriculture line of business: The following tables present the reportable segments of the agriculture line of business of the Group: December 31, 2012 Agriculture Crops Cattle Dairy Sugarcane Agriculture Rentals and Services Agriculture Subtotal Land transformation and sales Agro-industrial Other segments Total agricultural business (I) Group revenues - Group costs ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest - - Changes in net realizable value of agricultural produce after harvest 85 - Gross Profit / (Loss) ) ) Gains from disposal of farmlands - General and administrative expenses ) Selling expenses ) Management fees - ) ) Other operating expenses, net ) (Loss) / Profit from Operations ) Share of profit / (loss) of associates and joint ventures ) ) ) - ) ) - - Segment (Loss) / Profit ) Investment properties - Property, plant and equipment - Trading properties - Goodwill - Biological assets 1 - Inventories - Investments associates and joint ventures - - Total segment assets 48 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) December 31, 2011 Agriculture Crops Cattle Dairy Sugarcane Agriculture Rentals and Services Agriculture Subtotal Land transformation and sales Agro-industrial Other segments Total agricultural business (I) Group revenues - Group costs ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest - - (9 ) Changes in net realizable value of agricultural produce after harvest ) - - - ) - - ) Gross Profit / (Loss) ) ) Gains from disposal of farmlands - General and administrative expenses ) - ) - ) ) ) Selling expenses ) ) ) - ) ) - ) ) ) Management fees - ) ) Other operating results, net ) ) (7 ) - - ) Profit / (Loss) from Operations ) Share of profit / (loss) of associates and joint ventures ) - - - 67 Segment Profit / (Loss) 49 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (II) Urban properties and investments The following tables present the reportable segments of the urban properties and investments line of business of the Group: December 31, 2012 Shopping Center Properties Offices Sales and developments Hotel International Financial operations and others Total urban and investment properties (II) Group revenues Group costs ) Gross Profit Results from disposal of investment properties - ) - - - General and administrative expenses ) Selling expenses ) - ) ) Other operating results, net ) Profit / (Loss) from Operations ) ) Share of profit / (loss) of associates and joint ventures - - 59 ) Segment Profit / (Loss) ) Investment properties - Property, plant and equipment - Trading properties - - Goodwill - Inventories - - - Investments in associates and joint ventures - - Total segment assets 50 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) December 31, 2011 Shopping Center Properties Offices Sales and developments Hotels International Financial operation and others Total urban properties and investment (II) Group revenues - Group costs ) - ) ) Gross Profit - Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) Other operating results, net ) Profit / (Loss) from Operations ) ) Share of profit / (loss) of associates and joint ventures ) 1 - ) Segment Profit / (Loss) ) ) 51 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between the total results of segment operations and the results of operations as per the statement of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS. December 31, 2012 Total Segment Information Adjustment for share of profit / (loss) of associates and joint ventures Total Statement of Income Group revenues ) Group costs ) ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest ) Changes in net realizable value of agricultural produce after harvest - Gross Profit / (Loss) ) Gains from disposal of investment properties - Gains from disposal of farmlands - General and administrative expenses ) ) Selling expenses ) ) Management fees ) - ) Other operating results, net Profit / (Loss) from Operations ) Share of profit of associates and joint ventures Profit / (Loss) from Operations Before Financing and Taxation ) 52 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) December 31, 2011 Total Segment Information Adjustment for share of profit / (loss) of joint ventures Total Statement of Income Group revenues ) Group costs ) ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest ) Changes in net realizable value of agricultural produce after harvest ) (2 ) ) Gross Profit / (Loss) ) Gain from disposal of investment properties - Gains from disposal of farmlands - General and administrative expenses ) ) Selling expenses ) ) Management fees ) - ) Other operating results, net Profit / (Loss) from Operations ) Share of profit / (loss) of associates and joint ventures ) Profit / (Loss) from Operations Before Financing and Taxation ) 7. Information about main subsidiaries The Group conducts its business through several operating and holding subsidiaries which are listed in Note 1.3 of Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Set out below is the summarized financial information for each subsidiary that has non-controlling interests that are material to the Group: 53 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries (Continued) Summarized statements of financial position APSA IRSA (i) Brasilagro Assets Non-current assets Current assets Total assets Liabilities Non-current liabilities Current liabilities Total liabilities Net assets Summarized statements of income and statements of comprehensive income APSA IRSA (i) Brasilagro December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Revenue Profit before income tax Income tax expense ) Profit / (loss) for the period Other comprehensive income - - Total other comprehensive income Profit / (loss) attributable to non-controlling interest ) - ) 54 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries (Continued) Summarized cash flows APSA IRSA (i) Brasilagro December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Cash flow from operating activities Net cash generated from operating activities ) Cash flow from investing activities Net cash generated from (used in) investing activities ) Cash flow from financing activities Net cash generated from (used in) financing activities ) Net increase / (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Foreign exchange gain (loss) on cash and cash equivalents ) - Cash and cash equivalents at end of period (i) Includes consolidated financial information of APSA. The information above is the corresponding to balances and transactions before inter-company eliminations. 55 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures As of December 31, 2012 the joint ventures of the Group are Cresca, Canteras Natal Crespo S.A., Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., Nuevo Puerto Santa Fe S.A. (NPSF) and Entertainment Holdings S.A The shares in these joint ventures are not publicly traded. As of June 30, 2012, the joint ventures of the Group were Canteras Natal Crespo S.A., Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A. and NPSF. As noted Note 4, APSA acquired shares of common stock, representing 50% of Entertainment Holdings S.A. (“EH”)´s capital stock and votes and as a consequence APSA holds a jointly indirect interest in LRSA of 25% which operates the fairground Predio Ferial de Buenos Aires. In connection with the Fairground, as publicly known, in December 2012 the Executive Branch issued Executive Order 2552/12 that annulled an executive order dated 1991 which approved the sale of the Fairground to the SRA; the effect of this new order was to revoke the sale transaction. Subsequent to December 21, 2012, the Executive Branch notified the SRA of said executive order and further ordered that the property be returned to the Federal Government within 30 subsequent days. Then, the SRA issued a press release publicly disclosing the initiation of legal actions. Neither has APSA been served notice formally nor is it a party involved in the legal actions brought by the SRA. As of the date of these unaudited condensed interim consolidated financial statements, the above mentioned legal matters resulted in certain delays in gathering the information necessary to register the acquisition pursuant to IFRS 3. Therefore, APSA has prudently decided to record its investment at cost. APSA expects to complete the fair value computation on net assets acquired during the fiscal year ended June 30, 2013. 56 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures (Continued) Changes in the Group’s investments in joint ventures for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Acquisition of joint ventures Capital contribution Disposal of joint ventures - ) Share of profit / (loss) ) Exchange differences ) ) End of the period/year 9. Interests in associates As of June 30, 2012, the associates of the Group were New Lipstick LLC, Rigby 183 LLC, BHSA, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito and Securitización S.A. ("BACS"), and Bitania 26 S.A As of December 31, 2012, Rigby 183 LLC began to be reported on a consolidated basis and ceased to be an affiliate. The evolution of the Group’s investments in associates for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period/year Acquisition of associates - Capital contribution - Business combinations ) - Share of profit Exchange differences ) Dividend payments ) ) End of the period / year (*)1,133,844 (*) Includes a balance of Ps. (12,040) reflecting interests in companies with negative equity as of December 31, 2012 which is reclassified to “Accruals and Reserves” (see Note 22). 57 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties The evolution of the Group’s investment properties for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Exchange differences - Acquisition of subsidiaries - Additions Reclassifications of Property, plant and equipment Disposals ) ) Depreciation charge (a) ) ) End of the period / year (a) Depreciation charges of investment properties were included in “Group Costs” in the Statement of Income (Note 28). The following amounts have been recognized in the statement of income: December 31, 2012 December 31, 2011 Rental and service income Direct operating expenses ) ) Gain from disposal of investment properties Property, plant and equipment, net The evolution of the Group’s property, plant and equipment for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Exchange difference ) Additions Reclassifications to property, plant and equipment and trading properties ) ) Disposals ) ) Depreciation charge (i) ) ) End of the period/year (i) For the six-month period ended as of December 31, 2012 and 2011, depreciation charges of property, plant and equipment were included in “General and administrative expenses” and “Group Costs“ in the Statement of Income (Note 28). 58 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trading properties The evolution of the Group’s trading property for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Exchange differences - Additions Reclassification of property, plant and equipment - Disposals ) ) End of the period / year Intangible assets, net The evolution of the Group’s intangible assets for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Exchange differences ) Additions Disposals ) ) Amortization charge (i) ) ) End of the period / year (i) Amortization charges are included in “General and administrative expenses” in the Statement of Income. (Note 28). There were no impairment charges for any of the periods presented. 59 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets The evolution of the Group’s biological assets for the six-month period ended as of December 31, 2012 and for the year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period/year Increase due to purchases Initial recognition and changes in fair value of biological assets Decrease due to harvest ) ) Decrease due to sales ) ) Decrease due to consumes ) ) Exchange differences ) End of the period/year Biological assets as of December 31, 2012, June 30, 2012 and July 1, 2011 were as follows: December 31, 2012 June 30, 2012 July 1, 2011 Non-current Cattle for dairy production Breeding cattle Sugarcane Others Non-current biological assets Current Cattle for sale Crops Others Current biological assets Total biological assets 60 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Inventories December 31, 2012 June 30, 2012 July 1, 2011 Current Crops Materials and inputs Seeds and fodder Hotel supplies Beef - Others Current inventories Total inventories 61 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables, net December 31, 2012 June 30, 2012 July 1, 2011 Non-current Leases and services receivable Receivables from sale of agriculture products - Property sales receivable Provision for impairment of trade receivables ) ) ) Non-current trade receivables Prepayments VAT receivables Minimum Presumed Income tax ("MPIT") Other tax receivables Guarantee deposits (i) - Advances for the purchase of interest in associates - - Others Non-current other receivables Related parties (Note 33) Non-current trade and other receivables Current Consumer financing receivables Leases and services receivable Receivables from sale of agriculture products and farmlands leases Receivables from hotel operations Deferred checks received Notes receivable Debtors under legal proceedings Property sales receivable (ii) Less: provision for impairment of trade receivables ) ) ) Current trade receivables Prepayments VAT receivables Gross sales tax credit Income tax credit Minimum Presumed Income tax ("MPIT") 68 Other tax receivables - Loans granted - Expenses and services to recover - Suppliers advances Guarantee deposits 9 Dividends received - Others Less: provision for impairment of other receivables ) ) ) Current other receivables Related parties (Note 33) Current trade and other receivables Total trade and other receivables (i) Guarantee deposits relate to certain long-term loans incurred by Brasilagro. (ii) Property sales receivables primarily comprise trading properties and investment properties. 62 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables, net (Continued) The evolution of the Group’s provision for impairment of trade receivables were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year ) ) Charge of the period ) ) Unused amounts reversed Used during the period/year Receivables written off Exchange differences ) - End of the period / year ) ) The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 28). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. 63 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial assets at fair value through profit or loss December 31, 2012 June 30, 2012 July 1,2011 Non-current Investment in equity securities in TGLT (i) Investment in equity securities in Hersha (ii) Preferred shares of Supertel (iii) - Ordinary shares of Supertel - - Other equity securities in public companies Don Mario S.G.R. - Guarantee notes - - Shares Non-current portion Current Mutual funds (Note 33) Investment in equity securities in Hersha (ii) - - Don Mario S.G.R. - - Corporate Notes – Related Parties - - Other securities in public companies Government bonds - Guarantee notes - - Other investments - - Current portion Total financial assets at fair value through profit or loss (i) On November 4, 2010, the Group, through APSA, acquired 5,214,662 shares of common stock of TGLT S.A. (“TGLT”) following TGLT initial public offering in the Buenos Aires Stock Exchange for Ps. 47.1 million in cash. TGLT is a residential housing developer with operations in Argentina and Uruguay. Following the initial acquisition, at certain dates in December 2010 and January, April and August 2011, the Group acquired 42,810, 98,000, 876,474 and 262.927 additional TGLT shares for an aggregate of Ps. 56 million. As of June 30, 2012 and 2011, the Group’s interest in TGLT’s Group amounted to 9.25% and 8.87%, respectively. (ii) As of June 30, 2012 and July 1, 2011, the balances consists of the Group’s interest in Hersha amounted of 9.13 to 9.18%, respectively. Hersha is a Real Estate Investment Trust (REIT) listed in the NYSE, with interests in hotels throughout the United States of America. (iii) The balance represents the fair value of Supertel’s preferred shares, acquired in February 2012. 64 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative financial instruments Group’s derivative financial instruments as of December 31, 2012, June 30, 2012 and July 1, 2011 were as follows: December 31, 2012 June 30, 2012 July 1, 2011 Assets Non-current Hersha call option (i) - - Foreign-currency contracts - - Supertel Warrants (ii) - Total non-current Current Commodities Foreign-currency contracts 87 Swaps - Total current Total assets Liabilities Non-current Commodities - - Foreign-currency contracts - Total non-current - Current Commodities 59 Foreign-currency contracts Total Current Total liabilities (i) As of July 1, 2011, the balance represents a call option that matures on August 4, 2014 to purchase an additional 5.7 million shares of Hersha at an exercise price of US$ 3.00 per share. Also, if starting on August 4, 2011, the quoted market price of Hersha’s share will exceed US$ 5.00 per share during 20 consecutive trading sessions. Hersha may settle the call option by issuing and delivering a variable amount of shares to be determined in accordance with certain market values. The Group exercised the option in February, 2012 by issuing 2.5 million of ordinary shares (representing a participation of 1.7%). (ii) The balance represents the fair value of Supertel’s warrants, acquired in February 2012. Additionally, the Group holds certain embedded derivative financial instruments related to borrowings. See Note 23 for further details. 65 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2012, June 30, 2012 and July 1, 2011: December 31, 2012 June 30,2012 July 1, 2011 Cash at bank and on hand Short-term bank deposits Mutual funds Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the six-month periods ended as of December 31, 2012 and 2011. December 31, 2012 December 31, 2011 Profit for the period Adjustments for: Income tax expense Depreciation and amortization Gain from disposal of investment property ) ) Gain from disposal of farmlands ) ) Gain from disposal of property, plant and equipment ) ) Release of investment property and property, plant and equipment - Dividends income ) ) Share-based payments (Gain) / Loss from derivative financial instruments (unrealized) Changes in fair value of investments in financial assets ) Interest expense, net Changes in fair value of biological assets and agricultural produce at the point of harvest (unrealized) ) ) Changes in net realizable value of agricultural produce after harvest ) Provisions and allowances Share of (profit) / loss of associates and joint ventures ) ) Unrealized foreign exchange, net Result from purchase of subsidiaries ) - Changes in operating assets and liabilities Decrease in biological assets Increase in inventories ) ) Increase in trading properties ) ) (Increase) Decrease in trade and other receivables ) Increase in derivative financial instruments ) ) Increase (decrease) in trade and other payables and provisions ) Decrease in payroll and social security liabilities ) ) Net cash generated from operating activities before income tax paid 66 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transactions occurred in the six-month periods ended as of December 31, 2012 and 2011: December 31, 2012 December 31, 2011 Equity settled compensation Reimbursement of expired dividends - Dividends payable ) - Transferences of property, plant and equipment to investment properties ) - Increase in trading properties through a decrease in property, plant and equipment and investment properties - Increase in trade and other receivables through a decrease in property, plant and equipment Increase in trading properties through a decrease in property, plant and equipment - Increase in investments in financial assets through an increase in debt - Increase in property, plant and equipment through an increase in trade and other payables - Decrease in trading properties through an increase in trade and other payables - Increase in trade and other receivables through an increase in trade and other payables - Decrease in intangible assets through a decrease in trade and other payables - Decrease in trade and other receivables - Decrease in investments in associates and joint ventures - Decrease in trade and other payables - ) Transfers of trade and other receivables to investments properties - 67 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other payables December 31,2012 June 30, 2012 July 1, 2011 Non-current Trade payables - 4 47 Rent payments received in advanced Guarantee deposits Trade payables Other tax payables Deferred income - Shareholders´ personal tax payable - - Tax amnesty plan for payable taxes - - Others Non-current other payables Related parties (Note 33) 20 81 20 Non-current trade and other payables Current Trade and other payables Accruals Rent and services payments received in advance Tenants deposits - - Checks deferred granted - - Current trade payables Withholdings tax Rent and service payments received in advance Advances from customers - - VAT payables Gross sales tax payable MPIT Other tax payables Tenant deposits - Guarantee deposits - - Deferred revenue Rent to be accrued - - Dividends payable 5 Tax amnesty plan for payable taxes Shareholders´ personal tax payable - Others Current other payables Related parties (Note 33) Current trade and other payables Total trade and other payables 68 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Payroll and social security liabilities December 31, 2012 June 30,2012 July 1,2011 Non-current Others Non-current payroll and social security liabilities Current Provision for vacation and bonuses Social security payable Salaries payable Others Current payroll and social security liabilities Total payroll and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal Tax and social security Investments in subsidiaries Others Total At July 1, 2011 - Additions - 90 Used during period ) ) - ) ) Exchange difference - - - At June 30, 2012 - Additions - Used during period ) ) - ) ) Exchange difference - - - At December 31, 2012 The analysis of total provisions is as follows: December 31, 2012 June 30,2012 July 1, 2011 Non-Current Current 69 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings Book value Secured/ unsecured Currency Fixed/ floating Effective interest rate % Nominal value (in millions) December 31, 2012 June 30, 2012 July 1, 2011 Non-Current CRESUD NCN Class IV due 2013 Unsecured US$ Fixed % - - CRESUD NCN Class V due 2013 Unsecured Ps. Floating Badlar + 375 Basic Points - - CRESUD NCN Class VI due 2013 Unsecured US$ Fixed % - - CRESUD NCN Class VII due 2013 Unsecured US$ Floating Premium - - Embedded derivative on Cresud Class VII - - CRESUD NCN Class VIII due 2014 Unsecured US$ Fixed % 60 - CRESUD NCN Class IX due 2014 (i) Unsecured Ps. Floating Badlar + 300 Basic Points - - CRESUD NCN Class X due 2014 (ii) Unsecured US$ Fixed % - CRESUD NCN Class X – 2nd Tranche due 2014 Unsecured US$ Fixed % 30 - - CRESUD NCN Class XI due 2015 (iii) Unsecured Ps. Floating Badlar + 375 Basic Points - IRSA NCN Class I due 2017 Unsecured US$ Fixed % IRSA NCN Class II due 2020 Unsecured US$ Fixed % - IRSA NCN Class III due 2020 Unsecured Ps. Floating Badlar + 249 Basic Points - IRSA NCN Class IV due 2014 Unsecured US$ Fixed % 34 - APSA CN due 2014 Unsecured US$ Fixed 10 % 50 35 38 APSA NCN Class I due 2017 Unsecured US$ Fixed % Syndicated loan Unsecured Ps. Fixed % - - Banco M&T loan Secured US$ Floating Libor + 3.25% 75 - - Long term loans Unsecured US$ Floating Libor + 300 Basic Points or 6% (the biggest) 11 Long term loans Unsecured Ps. Floating Rate Survey PF 30-59 days 20 - - Long term loans Unsecured Ps. Fixed % 24 - - Long term loans Secured Rs. Floating TJLP + 1.95 to 3.10 and 5.5 to 10 Long term loans Secured Rs. Fixed % Other long term loans - - Finance lease obligations Secured US$ Fixed % - 92 - - Seller financing Unsecured US$ Fixed % - Seller financing Secured US$ Fixed 3.50 % and 5 % Finance lease obligations Secured US$ Fixed % - Related parties 5 - - Non-current borrowings 70 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Book value Secured/ unsecured Currency Fixed/ floating Effective interest rate % Nominal value (in millions) December 31, 2012 June 30, 2012 July 1, 2011 Current CRESUD NCN Class III due 2012 Unsecured Ps. Floating Badlar + 400 Basic Points - - CRESUD NCN Class IV due 2013 Unsecured US$ Fixed % - CRESUD NCN Class V due 2013 Unsecured Ps. Floating Badlar + 375 Basic Points - CRESUD NCN Class VI due 2013 Unsecured US$ Fixed % CRESUD NCN Class VII due 2014 Unsecured US$ Floating 4 % + Premium Factor 21 Embedded derivative on Cresud Class VII 70 64 - CRESUD ON Class VIII due 2014 Unsecured US$ Fixed % 60 - CRESUD ON Class IX due 2014 (v) Unsecured Ps. Floating Badlar + 300 Basic Points - CRESUD ON Class X due 2014(vi) Unsecured US$ Fixed % ) - CRESUD NCN Class X – 2nd Tranche due 2014 Unsecured US$ Fixed % 30 - - CRESUD ON Class XI due 2015 (vii) Unsecured Ps. Floating Badlar + 375 Basic Points ) ) - IRSA NCN Class I due 2017 Unsecured US$ Fixed IRSA NCN Class II due 2020 Unsecured US$ Fixed IRSA NCN Class III due 2013 Unsecured Ps. Floating Badlar + 249 Basic Points - IRSA ON Class IV due 2014 Unsecured US$ Fixed % - APSA NCN due 2014 Unsecured US$ Fixed % 50 2 1 3 APSA NCN Class I due 2017 Unsecured US$ Fixed % APSA NCN Class II due 2012 Unsecured Ps. Fixed 11 % - - Bank overdrafts Unsecured Ps. Fixed 11 % - Bank overdrafts Unsecured US$ Fixed % - Short term loans Unsecured Ps. Floating Priv. Banks + 400 Basic Points 2 - Short term loans Unsecured US$ Fixed % - Short term loans Unsecured US$ Floating Libor + 300 Basic Points or 6% (the biggest) 15 - Short term loans Unsecured Ps. Floating Rate Survey PF 30-59 days 20 - - Short term loans Unsecured Ps. Floating % Short term loans Unsecured Rs. Fixed % Short term loans Secured US$ Fixed - - Short term loans Unsecured Ps. Fixed % 24 Short term loans Secured Rs. Fixed % - Short term loans Secured Rs. Floating - - - Short term loans Secured Rs. Floating 5.5 to 10 TJLP + 1.95 to 3.10 - - Other short term loans - - Seller financing Unsecured US$ Fixed 11 % - Seller financing Secured US$ Fixed % 18 Seller financing Unsecured Rs. Floating IGPM/CDI Other seller - financed debt - - Bank overdrafts Unsecured Ps. Fixed - - Finance lease obligations Secured US$ Fixed % - Related parties - - Current borrowings Total borrowings 71 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Taxation The details of the provision for the Group’s income tax are as follows: December 31,2012 December 31, 2011 Current income tax ) ) Deferred income tax Minimum Presumed Income Tax ("MPIT") - ) Income tax expense ) ) The gross movement on the deferred income tax account is as follows: December 31, 2012 June 30, 2012 Beginning of the period/year ) ) Exchange differences Acquisition of subsidiaries ) - Charged / (Credited) to the statement of income End of the period/year ) ) The Group did not recognize deferred income tax assets of Ps. 41.3 million and Ps. 48.9 million as of December 31, 2012 and June 30, 2012, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. 72 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Current and deferred income tax (Continued) The tax on the Group’s profit before tax differs from the theoretical amount that would arise using the weighted average tax rate applicable to profits of the consolidated entities as follows: December 31, 2012 December 31, 2011 Tax calculated at the tax rates applicable to profits in the respective countries Non-deductible items: Share of loss of associates and joint ventures ) ) Unrecognized tax losses ) Non-taxable income ) Non-deductible items Difference between the tax return and provision ) ) Others ) Income tax expense Dividends Cash dividends in respect of the year ended as of June 30, 2012 amounted to Ps. 120 million, have been approved at the annual general ordinary and extraordinary shareholders’ meeting on October 31, 2012. 73 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues December 31, 2012 December 31, 2011 Urban properties and investments Agricultural Agroindustrial Total Urban properties and investments Agricultural Agroindustrial Total Trading property - Crops - Cattle - - Dairy - Sugarcane - Beef - Supplies - Agriculture products and services income Base rent - - Contingent rent - Admission rights - Parking fees - Commissions - Property management fee - Expenses and Collective Promotion Funds - Flattening of tiered lease payments - Others - Agricultural services - - Advertising and brokerage fees - Rental and service income Other revenue: - Consumer financing - Hotel operations - Others 4 16 - - Total group revenue 74 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Costs December 31, 2012 December 31, 2011 Urban properties and investments Agricultural Agroindustrial Total Urban properties and investments Agricultural Agroindustrial Total Cost of rental and services - Other operative costs - Cost of property operations - Crops - Cattle - - Dairy - Sugarcane - Beef - Supplies - Agriculture services - - Brokerage costs - Cost of agricultural sales and services - - Cost of sale of trading properties - Cost from hotel operations - Cost of rental and services - Other costs - Total group costs 75 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature For the six-month period ended as of December 31, 2012: Group costs Cost of property operations Cost of agricultural sales and services Cost of agriculture production Cost of sale of trading properties Cost from Consumer Financing Cost from hotel operations Other costs General and administrative expenses Selling expenses Total Leases, services charges and vacant property costs - 68 Depreciation and amortization - Provision for impairment of receivables - Advertising, publicity and other selling expenses 64 - - 2 94 Taxes, rates and contributions - - Maintenance and repairs 29 Fees and payments for services 61 86 68 Director´s fees - Salaries and social security expenses 3 Cost of sale of properties - Food, beverage and lodging expenses - Changes in biological assets and agricultural produce - Supplies and labor - Others 20 4 Total expenses by nature 76 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the six-month period ended as of December 31, 2011: Group costs Cost of property operations Cost of agricultural sales and services Cost of agriculture production Cost of sale of trading properties Cost from Consumer Financing Cost from hotel operations Other costs General and administrative expenses Selling expenses Total Leases, services charges and vacant property costs - 97 Depreciation and amortization - 4 63 Provision for impairment of receivables. - ) ) Advertising, publicity and other selling expenses - - 1 Taxes, rates and contributions - - 11 Maintenance and repairs 90 Fees and payments for services Director´s fees - Salaries and social security expenses 43 14 Cost of sale of properties - Food, beverage and lodging expenses - Changes in biological assets and agricultural produce - Supplies and labor - 41 75 Others 1 17 Total expenses by nature 77 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs December 31, 2012 December 31, 2011 Salaries, bonuses and social security costs Vacation expense - Stock options Shared-based payments Pension costs – defined contribution plan Other benefits and expenses Other operating expenses, net December 31, 2012 December 31, 2011 Gain from purchase of subsidiaries - Gain from commodity derivative financial instruments Gain from disposal of other property items 56 Recovery of allowances - Tax on personal assets ) ) Management fee Contingencies ) ) Donations ) ) Project analysis and assessment ) ) Unrecoverable VAT ) ) Loss or recoverable value impairment - ) Others ) Total other operating (expenses) income, net 78 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial results, net December 31, 2012 December 31, 2011 Finance income: - Interest income - Foreign exchange gains - Dividends income - Gain from derivative financial instruments (except commodities) - Fair value gain on embedded derivatives - 4 - Fair value gains of financial assets at fair value through profit or loss - Others ) 48 Finance income Finance costs: - Interest expense ) ) - Foreign exchange losses ) ) - Fair value losses on embedded derivatives relating to borrowings (6 ) - - Fair value losses of financial assets at fair value through profit or loss ) ) - Loss from derivative financial instruments (except commodities) ) ) - Other financial costs ) ) Finance costs ) ) Total financial results, net ) ) 79 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shared-based payments Established by the Company and subsidiaries Equity Incentive Plan The Group incurred in a charge of Ps. 4 million and Ps. 3.2 million for the six-month period ended December 31, 2012 and 2011, respectively, related to the awards granted under the Equity Incentive Plan. Movements in the number of equity-settled options outstanding under the Equity Incentive Plan were detailed as follows: December 31, 2012 June 30, 2012 A the beginning (1) - Granted Exercised - - Expired - - At the end (1)It is no defined the number of shares for the plan for the year 2011/2012, yet. Established only by subsidiary undertakings Brasilagro Stock Option Plan For the six-month period ended December 31, 2012, the Group incurred in a charge of Ps. 0.5 million and Ps. 0.7 million, respectively, related to the awards granted under the Brasilagro Stock Option Plan. Movements in the number of equity-settled options outstanding under the Brasilagro Stock Option Plan were as follows: December 31, 2012 June 30, 2012 At the beginning Granted - - Exercised - - Expired - - At the end 80 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions The following is a summary of the balances with related parties as of December 31, 2012: Related party Reference Description of transaction Investments in Current financial assets Trade and other receivables, Non-Current Trade and other receivables, Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - Management fees - Estudio Zang, Bergel & Viñes Legal services - Advances - Advances - - 57 - Reimbursement of expenses - Legal fees - - 68 - - - Fundación IRSA Reimbursement of expenses - - 40 - - - Donations - Museo de los Niños Reimbursement of expenses - Loans - Agro-Uranga S.A. Dividends receivable - Others - 20 - - Sales of inventories - Directors Reimbursement of expenses - Advances - Fees - CN APSA due 2014 - Guarantee deposits - Others - Inversiones Financieras del Sur S.A. Reimbursement of expenses - Loans - Banco Hipotecario S.A. Reimbursement of expenses - Loans - - 10 - Others - Cyrsa S.A. Reimbursement of expenses - Loans - Cresca S.A. Loans granted - Fees - Reimbursement of expenses - - 40 - - - Interests - 81 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Reference Description of transaction Investments in Current financial assets Trade and other receivables, Non-Current Trade and other receivables, Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Tarshop S.A. Reimbursement of expenses - Leases - - 8 - Quality Invest S.A. Reimbursement of expenses - Loans - - 10 - New Lipstick LLC Reimbursement of expenses - Capital contribution - Lipstick Management LLC Reimbursement of expenses - IRSA Developments LP Reimbursement of expenses - - 9 - Elsztain Managing Partners Ltd. Management fees - Agro Managers S.A. Others - - 70 - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Management fee - - 24 - Canteras Natal Crespo S.A. Management fee - Constributions to be paid in - - 4 - Loans - - 93 - Reimbursement of expenses - Baicom Networks S.A. Reimbursement of expenses - - 12 - Management fee - - 2 - Constributions to be paid in - Loans - Puerto Retiro S.A. Reimbursement of expenses - Loans - Dolphin Fund PLC - Total 82 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended as of December 31, 2012: Related party Reference Leases Fees Sale of goods and services Income/expenses of shared services Interest income / (expenses) Administrative / legal services Donations Others Consultores Asset Management S.A. (CAMSA) 80 - Estudio Zang, Bergel & Viñes - Fundación IRSA - Agro-Uranga S.A. - Directors - Inversiones Financieras del Sur S.A. - Cyrsa S.A. - Tarshop S.A. - Cresca S.A. - Quality Invest S.A. - 10 - - Baicom Networks S.A. - 6 - - 47 - - - Puerto Retiro S.A. - Canteras Natal Crespo S.A. - - - 48 5 - - - Total 83 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 33.Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended as of December 31, 2011: Related party Reference Leases Fees Income/expenses of shared services Rent Expenses Administrative / legal services Interest income / (expenses) Others Consultores Asset Management S.A. (CAMSA) 59 - Estudio Zang, Bergel & Viñes - Fundación IRSA - Agro-Uranga S.A. - Directors - Inversiones Financieras del Sur S.A. - Cyrsa S.A. 2 - Tarshop S.A. - Cresca S.A. - 1 - Canteras Natal Crespo S.A. - - 24 - - 2 - Total - 84 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The shareholders of CAMSA are Eduardo S. Elsztain, Group’s shareholder and Chairman of the Board, and Saúl Zang, Vice-Chairman of the Board. CAMSA is an advisory and consulting firm which provides advisory services to the Group. Under the agreement dated November 1994, CAMSA provides the Group with services such as (i) advisory with respect to capital investments in all aspects of agricultural operations, including, among others, sales, marketing, distribution, financing, investments, technology and business proposals; (ii) acts on the Group’s behalf in such transactions, negotiating the prices, conditions, and other terms of each operation; and (iii) advisory regarding securities investments with respect to such operations. The agreement expressly provides that CAMSA may not provide advisory services with respect to transactions that are entirely related to real estate. The Group pays CAMSA an annual fee equal to 10% of the Group’s annual net income after taxes. Under the agreement, the Group is required to reimburse CAMSA normal expenses incurred in performing the services. The agreement is subject to termination by either party upon not less than 60 days prior written notice. If the Group terminates the agreement without cause, the Group must pay CAMSA twice the average of the amounts of the management fee paid for the two preceding fiscal years. The Group contracts legal services from Estudio Zang, Bergel & Viñes. One of the partners of the law firm, Saúl Zang is First Vice-Chairman of the Company. Fundación IRSA is a charitable, non-profit organization whose Chairman is Eduardo S. Elsztain and whose Secretary, is Mariana Carmona de Elsztain, Mr. Elsztain’s wife. Eduardo S. Elsztain is the Company´s Chairman and also Chairman of IRSA. The Group makes donations to Fundación IRSA in the ordinary course of business as practicable. Fundación Museo de los Niños is a charitable non-profit organization created by the same founders of Fundación IRSA and has the same members of the administration committee as Fundación IRSA. Fundación Museo de los Niños acts as special vehicle for the developments of “Museo de los Niños Abasto” and “Museo de los Niños Rosario”, which are interactive learning centers for both children and adults. Group’s associate. Mr. Eduardo Elsztain is the president of (i) IFIS Limited (IFIS), a company incorporated under the laws of Bermuda and (ii) IFISA, a company incorporated under the laws of Uruguay, which is 100% owned by IFIS. Mr. Elsztain is the beneficial owner of 30.90% of IFIS capital stock. The Company entered into a securities loan agreement with IFISA, which granted 4,053,942 Global Depositary Shares, representing 10 ordinary shares with a face value of Ps. 1 per share of IRSA. This loan does not imply the transfer of any politic nor economic right corresponding to the values, which will be held by Cresud. Regarding voting rights, the parties agreed that the Company will grant a power of attorney to IFISA with the respective voting instructions. In respect to dividends, IFISA will transfer the funds to Cresud. The loan accrues interest at a monthly rate equivalent to 3 month LIBOR, plus 150 basis points, and is payable in June 30, 2013. In addition, on June 18, 2013, the Company entered into a credit facility agreement with IFISA for up to US$ 6 million. The facility accrues interest at an annual rate of 7.75% and is due on November 24, 2012. The parties agree to extend the credit facility term until November 24, 2013 at an annual interest rate of 5.5%. 85 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The Group’s subsidiary, IRSA, holds an equity interest of 30.51% in BHSA. In the ordinary course of business, IRSA may acquire additional shares of BHSA held by the public or shareholders of the Group such as IFISA. Cyrsa S.A. (“Cyrsa”) is a joint venture between IRSA and Cyrela Brazil Realty S.A. Empreendimentos e Participaçoes, a Brazilian corporation, engaged in developing a residential apartment complex known as "Horizons" in the Northern part of Greater Buenos Aires. Quality Invest S.A. is a joint venture between the Company and Efesul S.A. (“Efesul”). The Company’s principal asset is the industrial plant owned by Nobleza Piccardo SAIC ("Nobleza"), a major tobacco company in Argentina. The industrial plant is located in San Martin, Province of Buenos Aires, and is suitable for redevelopment into multiple uses. Group’s joint venture. A company whose directors are shareholders of Cresud. Since 1996 the Group has been investing Dolphin Fund PLC, a mutual fund related to the Group’s President. The investment is booked as financial assets at fair value through profit or loss. As of December 31, 2012 the Group’s investments in participating units of Dolphin Fund PLC amounts to Ps. 138.2 million. Cresca S.A. (“Cresca”) is a joint venture between the Company and Carlos Casado S.A. (“Casado”) with agriculture operations in Paraguay. The Company provides agricultural advisory services to Cresca under a 10-year agreement, automatically renewal for two additional 10-year periods, and receives management fees as follows: by way of consideration, Cresca must paid to the Group: (a) (i) an amount equal to 12% per annum on the total amount to be paid annually by Cresca for preparing the lands (from natural to productive state) in purpose of agricultural development for the first 41,930 has. and (ii) an amount equal to 10% on the concepts mentioned above from the ha. 41,931 on; and (b) an amount equal to 10% per annum on the gross margin from sales revenue less (i) direct selling expenses (including but not limited to commissions, withholding taxes, freight and any other expense arising for or from sales), (ii) direct production costs, (iii) structure costs and (iv) tax costs. In addition, Cresca entered into an agreement with the Group, which is payable at January, 2014 and bear a fixed interest rate of 12% per annum. 86 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Significant events Going Public - New York Stock Exchange On October 24, 2012 Brasilagro informed its shareholders that it is planning to list its shares in the US Stock Exchange by issuing ADRs (American Depositary Receipts). This process was commenced on November 8, 2012. APSA On November 14, 2012, APSA’s Board of Directors approved the subscription of a syndicated loan contract entered into by different banking institutions for the amount of Ps. 118,000. Principal shall be payable in nine quarterly and consecutive installments and shall accrue interest at a fixed annual nominal rate of 15.01%. Interests shall be payable on a monthly basis. Subsequent events -Significant sale of investment properties On January 8, 2013, IRSA sold several functional units (stores and parking spaces) of the building “Costeros Dique IV”. The total price of the transaction was Ps. 9.2 million. -Sale of Hersha’s shares During January and February 2013, The Group through its subsidiaries sold 1,619,729 shares of Hersha´s common stock for a total of approximately US$ 8.5 million. -Partial repayment of amounts owed by Quality Invest S.A (Quality) In January 2013, Quality made a partial payment of the third installment of the amounts due for the acquisition of the Nobleza Piccardo S.A.I.C. y F. property, for US$ 2 million. -Conversion of APSA´s Convertible notes On January 24, 2013 one of the holders of APSA´s ONC exercised their conversion right. Therefore, 223,456 ordinary shares were issued of Ps. 0.1 face value each and ONC for US$ 0.07 were derecognized. 87 Free translationfromthe original prepared in Spanish for publication Limited Review Report To the Shareholders, President and Board of Directors of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria CUIT: 30-50930070-0 Legal address: Moreno 877 - 23° floor - Autonomous City of Buenos Aires 1. We have reviewed the accompanying unaudited condensed interim consolidated statement of financial position of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria and its subsidiaries as of December31, 2012, and the related unaudited condensed interim consolidated statements of income, unaudited condensed interim consolidated statements of comprehensive income for the six and three-month periods ended December 31, 2012, and unaudited condensed interim consolidated statements of changes of shareholders’ equity and unaudited condensed interim consolidated statements of cash flows for the six-month period ended December31, 2012 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2012 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. 2. The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Financial Reporting Standards. The IFRS as issued by the International Accounting Standard Board were adopted as accounting standards by the Argentine Federation of Professional Councils in Economic Sciences and incorporated by the National Securities Commission to its regulations. Therefore, the Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Accounting Standard 34 "Interim Financial Reporting" (IAS 34). Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph 3. 3. We conducted our review in accordance with Technical Resolution No. 7 issued by the FACPCE for a review of interim financial statements. A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit, the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 4. As mentioned in Note 2.1 to the unaudited condensed interim consolidated financial statements, these unaudited condensed interim consolidated financial statements have been prepared in accordance with IAS34. The fiscal year ended June 30, 2013 will be the first year of application of IFRS. The adjustments and other effects of the transition to IFRS are presented in Note2.4 to these unaudited condensed interim consolidated financial statements. The amounts included in the reconciliations shown in Note 2.4 are subject to change as a consequence of potential changes in IFRS which may occur until June 30, 2013, and should only be considered as final upon issuance of the annual financial statements for the fiscal year ended June 30, 2013. 88 Free translationfromthe original prepared in Spanish for publication Limited Review Report (Continued) 5. Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements have not been prepared in all material respects in accordance with IAS 34. 6. In accordance with current regulations, we hereby inform that : a) the unaudited condensed interim consolidated financial statements of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuariaare recorded in the "Inventory and Balance Sheet Book" and carried in all formal respects in conformity with legal requirements, and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuariaarise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) and the Additional Information to the notes to the unaudited condensed interim consolidated financial statements required by Article 68 of the Buenos Aires Stock Exchange Regulations, on which, as regards those matters that are within our competence, we have no observations to make; d) at December 31, 2012, the debt of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuariaowed in favor of the Argentine Integrated Pension System which arises from accounting records and submissions amounted to Ps. 3.509.636, which was not callable at that date. Autonomous City of Buenos Aires, February 18, 2013 PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Dr. Carlos Martín Barbafina Public Accountant (U.C.A.) C.P.C.E.C.A.B.A. Tº 175 Fº 65 89 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Financial Statements as of December 31, 2012 and for the six-month periods ended December 31, 2012 and 2011 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Financial Position as of December 31, 2012 and June 30, 2012 and July 1, 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current assets Investment properties 7 Property, plant and equipment 8 Intangible assets 10 Biological assets 11 Investments in subsidiaries, associates and joint ventures 6 Trade and other receivables 13 Investment in financial assets 14 21 21 21 Total Non-current Assets Current Assets Trading property 9 - - Biological assets 11 Inventories 12 Trade and other receivables 13 Derivative financial instruments 15 Investment in financial assets 14 - - Cash and cash equivalents 16 Total Current Assets TOTAL ASSETS SHAREHOLDERS EQUITY Share Capital Treasury Stock Inflation adjustment of share capital and treasury stock Share Premium Share Warrants Cumulative Translation Adjustment ) ) - Equity-settled compensation Legal reserve Others reserves Retained earnings Change in non-controlling interest ) ) - TOTAL SHAREHOLDERS EQUITY LIABILITIES Non-current liabilities Trade and other payables 17 Borrowings 20 Deferred income tax liabilities 21 Provisions 19 Total Non-current Liabilities Current Liabilities Trade and other payables 17 Payroll and social security liabilities 18 Borrowings 20 Derivative financial instruments 15 - 59 Provisions 19 12 - - Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. 1 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Income for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Note Revenues 23 Costs 24 ) Initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest Changes in net realizable value of agricultural produce after harvest ) Gross Profit General and administrative expenses 25 ) Selling expenses 25 ) Management fees ) Other operating loss net 27 ) Loss from Operations ) Share of profit of subsidiaries, associates and joint ventures 6 Profit Before Financing and Taxation Finance income 28 Finance costs 28 ) Financial results, net 28 ) Profit / (Loss) Before Income Tax ) Income tax gain 21 Profit / (Loss) for the period ) Profit / (Loss) per share for the period (1): Basic ) Diluted - Due to the loss for the period 2011, there is no diluted effect of this result. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. 2 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Comprehensive Income for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Six months Three months Profit / (Loss) for the period ) Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment from subsidiaries, associates and joint ventures ) Other Comprehensive Income / (Loss) for the Period (i) ) Total comprehensive income / (loss) for the Period ) (i) Items included in other comprehensive income do not generate any impact on the income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. 3 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation Adjustment of Share Capital and Treasury Stock Share Premium Share Warrants Subtotal Change in non-controlling interest Cumulative Translation Adjustment Equity -settled compensation Legal Reserve Other reserves Retained Earnings Total shareholders’ equity Balance at July 1, 2011 - - Loss for the period - ) ) Others comprehensive loss for the period - ) - ) Total comprehensive loss for the period - ) - - - ) ) Equity-settled compensation - Legal Reserve - ) - Reserve for new developments - ) - Acquisition of non-controlling interest - ) - ) Dividends distributed by subsidiaries - ) ) Unpaid expired dividends - Balance at December 31, 2011 ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. 4 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation Adjustment of Share Capital and Treasury Stock Share Premium Share Warrants Subtotal Change in non-controlling interest Cumulative translation adjustment reserve Equity-settled compensation Legal Reserve Other Reserves Retained Earnings Total shareholders’ equity Balance at July 1, 2012 ) ) Profit for the period - Others comprehensive income for the period - Total comprehensive income for the period - Shareholders Meeting held on 10.31.12: - Legal Reserve - ) - - Other reserves - ) - - Appropriation of retained earnings - - ) - - ) - Cash dividends - ) ) Acquisition of non-controlling interest - Equity-settled compensation - Exercise of warrants - 1 1 - 1 Currency translation adjustment reclassified - ) - ) Reimbursement of expired dividends - Balance at December 31, 2012 ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. 5 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Cash Flows for the six-month periods ended December 31, 2012 and 2011 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Cash flows from operating activities: Cash generated from operations 16 Income tax paid - ) Net cash generated from operating activities Cash flow used in investing activities: Acquisition of subsidiaries, associates and joint ventures, net of cash acquired 4 ) ) Capital contribution to subsidiaries, associates and joint ventures 6 ) - Purchases of investment properties 7 ) - Purchases of property, plant and equipment 8 ) ) Proceeds from sale of property, plant and equipment Purchase of intangible assets ) - Payment of investment in financial assets - ) Proceeds from disposals of Investment in financial assets - Loans granted to subsidiaries, associates and joint ventures ) ) Loans repayments received from subsidiaries, associates and joint ventures - Dividends received Net cash provided by (used in) investing activities ) Net Cash flows (used in) provided by financing activities: Proceeds from issuance of non-convertible bonds Payment of non-convertible notes ) ) Dividend payments ) ) Proceeds from borrowings Repayments of borrowings ) ) Proceeds from borrowings from subsidiaries, associates and joint ventures - Payments of borrowings from subsidiaries, associates and joint ventures ) ) Proceeds from warrants and options 1 - Payment of seller financing ) - Interest paid ) ) Net Cash flows (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period 16 Foreign exchange gain on cash and cash equivalents 33 90 Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. 6 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information The Group’s business and general information Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud” or the “Company”) was founded in 1936 as a subsidiary of Credit Foncier, a Belgian company primarily engaged in providing rural and urban loans in Argentina and administering real estate holdings foreclosed by Credit Foncier. Credit Foncier was liquidated in 1959, and as part of such liquidation, the shares of Cresud were distributed to Credit Foncier’s shareholders. From the 1960s through the end of the 1970s, the business of Cresud shifted exclusively to agricultural activities. Cresud is a company organized and domiciled in the Republic of Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on February 18, 2013. 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) Basis of preparation and transition to RT 26 The National Securities Commission, (“CNV”, as per its Spanish acronym), through General Resolutions No. 562/9 and 576/10, has provided for the application of Technical Resolutions No. 26 and 29 of the Argentine Federation of Professional Councils of Economic Sciences (“F.A.C.P.C.E.”, as per its Spanish acronym), which adopt the International Financial Reporting Standards (“IFRS”), issued by the International Accounting Standards Board (“IASB”), for companies subject to the public offering regime ruled by Law 17,811, due to the listing of their shares or corporate notes, and for entities that have applied for authorization to be listed under the mentioned regime. The Company is required to adopt IFRS as from the fiscal year beginning July 1, 2012, being these financial statements the first interim financial statements for the six-month periods prepared under IFRS. The Company’s transition date for the adoption of IFRS as defined by IFRS 1, First time adoption of IFRS, is July 1, 2011. The Unaudited Condensed Interim Separate Financial Statements of the Company for the six-month periods ended December 31, 2012 and 2011 have been prepared in accordance with RT 26 of F.A.C.P.C.E., adopted by CNV. This Technical Resolution differs from International Accounting Standard (IAS) 34, Interim Financial Reporting, issued by IASB, in reference to the accounting measurement criteria of the investments in subsidiaries, joint ventures and associates, which are accounted for under the equity method described by IAS 28 “Investments in Associates”. This criterion differs from the provisions of paragraph 38 of IAS 27 “Separate Financial Statements”, whereby such investments are measured at cost or fair value. 7 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) The Unaudited Condensed Interim Separate Financial Statements have been prepared in accordance with the accounting policies that the Company expects to adopt in its annual consolidated financial statements as of June 30, 2013. The accounting policies are based on IFRSs issued by the IASB and the interpretations issued by the IFRS Interpretation Committee (“IFRIC”) that the Group expects to become applicable on such date. The separate consolidated financial statements of the Company were prepared in accordance with the Argentine accounting standards (Argentine GAAP) in force, which differ from IFRS in some areas. To prepare these Unaudited Condensed Interim Separate Financial Statements, the Management of the Company has modified certain valuation and presentation accounting policies that were previously applied under Argentine accounting standards in order comply with the IFRS. Comparative figures and figures as of the transition date (July 1, 2011) have been modified to reflect such adjustments. The notes below include a reconciliation of shareholders’ equity figures of separate financial statements prepared in accordance with the Argentine GAAP on the transition date (July 1, 2011), on the adoption date (June 30, 2012) and on the closing date of the comparative period (December 31, 2011) and the statement of income and other comprehensive income figures for the fiscal year ended June 30, 2012 and for the six-month period ended as of December 31, 2011, and those presented in accordance with the RT 26 in these Unaudited Condensed Interim Separate Financial Statements, as well as the effects of the adjustments to cash flow. These Unaudited Condensed Interim Separate Financial Statements should be read together with the annual financial statements of the Company as of June 30, 2012 prepared in accordance with Argentine accounting standards in force. Exhibit I, included in Unaudited Condensed Interim Separate Financial Statement as of September 30, 2012 and 2011, presents additional information as of June 30, 2012 and July 1, 2011 under IFRS which is considered necessary to understand these Unaudited Condensed Interim Separate Financial Statements. These Unaudited Condensed Interim Separate Financial Statements are expressed in Argentine Pesos. The Unaudited Condensed Interim Separate Financial Statements for the six-month periods ended as of December 31, 2012 and 2011 have not been audited. The Company´s management believes they include all necessary adjustments to fairly present the results of each period. Results for the six-month periods ended December 31, 2012 and 2011 do not necessarily reflect proportionally the Company´s results for the complete fiscal year. 8 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) The format of the primary financial statements under Argentine GAAP is governed by Technical Resolutions 8 and 9 of the “FACPCE” and Resolutions of the CNV. IAS 1 Presentation of Financial Statements requires certain disclosures to be made on the face of the primary statements and other required disclosures may be made in the notes or on the face of the financial statements, unless another standard specifies otherwise. The transition to Technical Resolutions No. 26 has resulted in the Company changing the format of its Statement of Income, statement of financial position and statement of cash flows, as well as the disclosure of certain line items not prescribed by Argentine GAAP. Initial elections upon adoption of Technical Resolution No. 26 (“RT 26”) As a general rule, the Company is required to establish its IFRS accounting policies for the year ended as of June 30, 2013 and apply these retrospectively. However, advantage has been taken of certain exemptions and exceptions afforded by IFRS 1. In Notes 2.2. and 2.3. to the Unaudited Condensed Interim Consolidated Financial Statements of the Company indicates the exemptions and exceptions that are applicable in IFRS 1 and that have been applied in the transition from Argentine GAAP to RT 26. Reconciliations of Argentine GAAP to Technical Resolution No. 26 (“RT 26”) In accordance with the requirements of Technical Resolution No. 26 and No. 29 of FACPCE., set out below are the reconciliations of shareholders’ equity in accordance with Argentine GAAP and RT 26 as of June 30, 2012, as of December 31, 2011 and as of July 1, 2011, and the reconciliations of comprehensive income and cash flows for the year ended as of June 30, 2012 and for the six-month period ended as of December 31, 2011. The reconciliations included below were prepared based on the IFRS standards that are estimated to be applicable for the Company for the financial statements as of and for the year ended June 30, 2013. The items and amounts in the reconciliations included below are subject to change and should only be deemed final when the consolidated financial statements prepared under RT 26 for the first time as of and for the year ended June 30, 2013 are issued. The items and amounts included in the reconciliations could be modified to the extent that, when preparing financial statements as of and for the year ended June 30, 2013, applicable standards are different. The first reconciliation provides an overview of the impact on equity of the transition as of July 1, 2011, as of December 31, 2011 and as of June 30, 2012 (Note 2.3.1). The second reconciliation provides an overview of the impact on net income for the six-month period ended as of December 31, 2011 and for the fiscal year ended as of June 30, 2012 (Note 2.3.2). The third reconciliation provides an overview of the impact on comprehensive income for the six-month period ended as of December 31, 2011 and for the fiscal year ended as of June 30, 2012 (Note 2.3.3). 9 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) Summary of equity July 1,2011 December 31, 2011 June 30, 2012 Shareholders’ equity under Argentine GAAP Biological assets and agriculture produce at the point of harvest (a) Inventories (b) Pre-operating and organization expenses (c) Goodwill (d) Commodity linked debt (e) 97 72 Present value accounting - tax credits (f) Investment in subsidiaries, associates and joint ventures (g) Acquisition of non-controlling interest (h) - Amortization of cost of borrowing (i) - - Settlement of Brasilagro warrants (j) - - ) Deferred income tax (k) ) Shareholders’ equity under RT 26 Summary of profit / (loss) Six months Three months December 31, 2011 December 31, 2011 June 30, 2012 Net comprehensive income under Argentine GAAP Biological assets and agriculture produce at the point of harvest (a) Inventories (b) Pre-operating and organization expenses (c) 73 85 Goodwill (d) ) ) Commodity linked debt (e) 4 ) ) Present value accounting - tax credits (f) ) ) Investment in subsidiaries, associates and joint ventures (g) ) ) Amortization of cost of borrowing (i) - - Deferred income tax (k) Net comprehensive loss under RT 26 ) ) Summary of comprehensive income Six months Three months December 31, 2011 December 31, 2011 June 30, 2012 Other comprehensive loss under Argentine GAAP ) ) Goodwill (d) ) 69 ) Investments in subsidiaries (g) Other comprehensive loss under Argentine RT 26 ) ) 10 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) Reconciliation of cash flows for the six-month periods ended December 31, 2011 Based on IAS 7 ‘Statement of Cash Flows’ requirements, the Group has made various reclassifications between operating, investing and financing activities in the cash flow statements presented under Argentine GAAP and the cash flows statements under IFRS as further detailed below: (a) Operating activities Cash generated from operating activities under Argentine GAAP Proceeds from sale of properties, plant and equipment ) Exchange gains on cash and cash equivalents ) Cash generated from operating activities under RT 26 (b) Investing activities Cash used in investing activities under Argentine GAAP ) Sale of properties, plant and equipment Cash incorporated by merger ) Cash used in investing activities under RT 26 ) (c) Net increase in cash and cash equivalents Net increase in cash and cash equivalents under Argentine GAAP ) Exchange differences on cash and cash equivalents ) Cash incorporated by merger ) Net increase in cash and cash equivalents under RT 26 ) Reconciliation of cash flows for the year ended June 30, 2012 (a) Operating activities Cash generated from operating activities under Argentine GAAP Proceeds from sale of properties, plant and equipment ) Cash used in operating activities under RT 26 ) 11 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) (b) Investing activities Cash used in investing activities under Argentine GAAP ) Proceeds from sale of properties, plant and equipment Cash used in investing activities under RT 26 ) Presentation reclassifications affecting the statement of cash flows for the six-month period ended as of December 31, 2011 and for the year ended as of June 30, 2012 Under the Argentine GAAP, the effect of exchange rate changes on cash and cash equivalents were disclosed as operating activities and not by presenting a fourth cash flows statement category as required by RT. 26. Pursuant to Argentine GAAPs, collected from the sale of property, plant and equipment (including properties classified as investment property under RT No. 26) was reported as operating activities. In accordance with RT No. 26, collected from the sale of property, plant and equipment are reported as investment activities. Thus, cash flows generated by or used in operating, investment and financing activities were different in the statement of cash flow prepared under Argentine GAAP. Explanation of the transition to IFRS Argentine GAAP differs in certain significant respects from RT No. 26. Such differences involve methods of measuring the amounts shown in the financial statements, as further described below: (a) Biological assets and agriculture produce at the point of harvest This adjustment is consistent with the one described in Note 2.4.7.(c) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month periods ended as of December 30, 2012 and 2011. The Company adjusted all of its biological assets on the statement of financial position at fair value less costs to sell for an amount of Ps. 30.4 million, Ps. 1.9 million and Ps. 1.5 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Company recognized an amount of Ps. 28.5 million loss in the statement of income, and the remaining amount of Ps. 30.4 million against retained earnings. For the year ended June 30, 2012, the Company recognized an amount of Ps. 28.9 million losses in the statement of income and the remaining amounts of Ps. 30.4 million against retained earnings. 12 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) (b) Inventories This adjustment is consistent with the one described in Note 2.4.7.(d) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The Company reduced inventories by Ps. 6.3 million, Ps. 6.2 million and Ps. 5.2 million as of July 1, 2011 and December 31, 2011 and as of June 30, 2012, respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Company recognized a gain for an amount of Ps. 0.1 million in the statement of income and the remaining amounts of Ps. 6.3 million against retained earnings. For the fiscal year ended as of June 30, 2012, the Company recognized a gain for an amount of Ps. 1.1 million in the statement of income and an amount of Ps. 6.3 million against retained earnings. (c) Pre-operating and organization expenses This adjustment is consistent with the one described in Note 2.4.7.(f) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. As of July 1, 2011 the balances of pre-operating, organization expenses and other start-up costs capitalized under Argentine GAAP were derecognized for an amount of Ps. 0.8 million (September 30, 2011 Ps. 0.7 million; June 30, 2012 Ps. 0.7 million) of intangible assets. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011, the Company recognized a gain for an amount of Ps. 0.2 million in the statement of income and the remaining amount of Ps. 0.8 million against retained earnings.For the year ended June 30, 2012 the Company recognized a loss for an amount of Ps. 0.1 million in the statement of income and the remaining amount of Ps. 0.8 million against retained earnings. (d) Goodwill This adjustment is consistent with the one described in Note 2.4.7.(g) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The balances of negative goodwill included in the balances of investment in subsidiaries, associates and joint venture in the statement of financial position under Argentine GAAP were derecognized under RT 26 for an amount of Ps. 361.3 million, Ps. 350.6 million and Ps. 319.3 million as of July 1, 2011, December 31, 2011 and June 30, 2012 respectively. As of July 1, 2011, the adjustment was recognized against retained earnings.For the six-month period ended as of December 31, 2011, the Company recognized: (i) a loss for an amount of Ps. 9.8 million in the statement of income, (ii) a loss for an amount Ps. 0.9 million against comprehensive income and (iii) the remaining amounts of Ps. 361.3 million against retained earnings. For the year ended as of June 30, 2012, the Company recognized (i) a loss for Ps. 41.0 million in the statements of income, (ii) a loss for an amount Ps. 1.0 million against comprehensive income and (iii) the remaining amounts of Ps. 361.3 million against retained earnings. 13 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) (e) Commodity linked debt This adjustment is consistent with the one described in Note 2.4.7.(k) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The Company adjusted borrowings for an amount of Ps. 0.1 million, Ps. 0.1 million and Ps. 0.08 million as of July 1, 2011, December 31, 2011 and June 30, 2012 respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 an amount of Ps. 0.1 million was recognized against retained earnings and an amount of Ps. 0.004 million gain was recognized in the statement of income.For the fiscal year ended as of June 30, 2012, was recognized an amount of Ps. 0.1 million against retained earnings and a loss of Ps. 0.02 million in the statement of income. (f) Present value accounting - tax credits This adjustment is consistent with the one described in Note 2.4.7.(m) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The Company eliminated the effect of discounting tax credits for an amount of Ps. 3.4 million, Ps. 2.3 million and Ps. 5.0 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended as of December 31, 2011 was recognized an amount of Ps. 3.4 million against retained earnings and a loss of Ps. 1.1 million in the statement of income.For the fiscal year ended as of June 30, 2012, an amount of Ps. 3.4 million was recognized against retained earnings and an amount of Ps. 1.6 million gains was recognized in the statement of income. (g)Impact of RT 26 adjustments on investment in subsidiaries, associates and joint ventures Argentine GAAP - Investments in entities in which the Company exercises control, are accounted for under the equity method. Under the equity method, the investment is recorded at original cost and periodically increased (decreased) by the investor's proportionate share of earnings (losses) of the investee and decreased by all dividends received from the investor by the investee. The Company applied its percentage ownership interest to the financial statements of its equity method investments prepared under Argentine GAAP. RT 26 – As in mentioned in Note 2.1 the Company also accounts for these investments under the equity method of accounting. However, the Company has assessed the impact of RT 26 adjustments on the financial statements of these investments prepared under Argentine GAAP prior to the application of the equity method. 14 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) A description of the most significant RT 26 adjustments to the Shareholders’ equity, net income of subsidiaries is included in Notes 2.4.7.(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (l), (m), (n), (o), (p), (r), (t), (u) and (v) to the Unaudited Condensed Interim Consolidated Financial Statements. As a result, the net equity of the subsidiaries, associates and joint ventures was increased by Ps. 249.7 million, Ps. 192.4 million and Ps. 168.5 million as of July 1, 2011, December 31, 2011 and June 30, 2012, respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended December 31, 2011, (i) the amount of Ps. 249.7 million was recognized against retained earnings, (ii) an amount of Ps. 8.0 million loss was recognized as comprehensive income, (iii) an amount of Ps. 38.6 million loss was recognized in the statement of income and (iv) Ps. 10.7 million were recognized as a debit in the statements in shareholder´s equity. For the fiscal year ended as of June 30, 2012, (i) the amount of Ps. 249.7 million were recognized against retained earnings, (ii) an amount of Ps. 22.2 million loss were recognized against comprehensive income, (iii) an amount of Ps. 42.8 million loss were recognized in the statement of income and (iv) Ps. 16.2 million were recognized as a debit in the statements in shareholders’ equity. (h) Acquisition of non-controlling interest This adjustment is consistent with the one described in Note 2.4.7.(p) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. As of December 31, 2011, the Company recognized a credit of Ps. 3.8 million in equity. Additionally, as of June 30, 2012 the Company recognized a credit of Ps. 9.4 million in shareholders’ equity. (i) Amortization of transaction costs of borrowings This adjustment is consistent with the one described in Note 2.4.7.(r) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The Company recognized a gain for the difference in amortization of transaction costs on borrowings for an amount of Ps. 0.3 million as of June 30, 2012 in the statements of income. (j) Settlement of BrasilAgro warrants This adjustment is consistent with the one described in Note 2.4.7.(s) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The Company writes off the assets for an amount of Ps. 2.7 million as of June 30, 2012, against a deduction in the shareholders’ equity. 15 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation and adoption of Technical Resolution No. 26 (“RT 26”) (Continued) (k) Deferred tax This adjustment is consistent with the one described in Note 2.4.7 (u) to the Unaudited Condensed Interim Consolidated Financial Statements for the six-month period ended as of December 31, 2012 and 2011. The Company has assessed the impact of all RT 26 adjustments on deferred income taxes. As a result, the Company recognized an adjustment to deferred income taxes of Ps. 9.9 million, Ps. 0.4 million and Ps. 0.3 million as of July 1, 2011, December 31, 2011 and June 30, 2012.respectively. As of July 1, 2011, the adjustment was recognized against retained earnings. For the six-month period ended December 31, 2011 an amount of Ps. 9.9 million was recognized against retained earnings and an amount of Ps. 10.3 million gain was recognized in the statement of income. For the period ended June 30, 2012 were recognized an amount of Ps. 9.9 million against retained earnings and an amount of Ps. 10.1 million gain was recognized in the statements of income. Significant Accounting Policies The principal accounting policies applied in the preparation of these Unaudited Condensed Interim Separate Financial Statements are consistent with those applied in the preparation of the information under IFRSs as of June 30, 2012, (which are stated in Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011) and are based upon such IFRSs expected to be in force as of June 30, 2013 (except for the recognition criteria of investments in subsidiaries, jointly-controlled entities and associates), as described in Note 2.1. The most significant accounting policies are described in Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the significant judgments made by Management in applying the Company’s accounting policies and the main sources of uncertainty were the same applied by the Company in the preparation of the annual financial statements relative to the year ended June 30, 2012 described in Exhibit I included in the Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2012 and 2011. 16 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 3. Seasonal effects on operations The operations of the Company are also subject to seasonal effects. The harvests and sale of grains (corn, soybean and sunflower) generally take place between February and June every year. Wheat is generally harvested between November and January. However, milk production is generally larger during the second quarter, when conditions are more favorable. As a result, there may be material fluctuations in the agricultural business results across quarters. 4. Acquisition and disposals See summary of acquisition and disposal of the Company for the six-month period ended as of December 31, 2012 in Note 4 to Unaudited Condensed Interim Consolidated Financial Statements. 5. Financial Risk management 5.1. Financial risk The Company’s activities are exposed to several financial risks, namely: market risk (including exchange rate risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. Exhibit I included in Unaudited Condensed Interim Separate Financial Statements as of September 30, 2012 and 2011, provides information on financial risk management as of June 30, 2012 and July 1, 2011. Since June 30, 2012 there have been no changes in the risk management or risk management policies applied by the Company. Fair value estimates Since June 30, 2012 there have been no reclassifications of financial assets. Additionally, since June 30, 2012 there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost), nor any transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 17 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. Set out below is the summarized financial information for each subsidiary, for the six-month period ended as of December 31, 2012 and for the fiscal year ended as of June 30, 2012: December 31, 2012 June 30, 2012 Beginning of the period / year Acquisition of subsidiaries Capital contribution Disposal of subsidiaries - ) Share of profit, net Exchange differences ) Share-based payments reserve Dividend payments ) ) Reimbursement of expired dividends End of the period / year See changes in Company’s investment in associates and joint ventures for the six-month periods ended as of December 31, 2012 and 2011 in Notes 8 and 9 to the Unaudited Condensed Interim Consolidated Financial Statements. 7. Investment properties Changes in Company’s investment properties for the six-month period ended as of December 31, 2012 and for the fiscal year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Additions Reclassifications of Property, plant and equipment Reclassifications to trading properties ) - Disposals (2 ) ) Depreciation charge (i) ) ) End of the period / year (i) Depreciation charges of investment property were included in “Costs” in the Statement of Income. (Note 24). 18 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Investment properties (Continued) The following amounts have been recognized in the statement of income: December 31, 2012 December 31, 2011 Rental and service income 8. Property, plant and equipment, net Changes in Company’s property, plant and equipment ("PPE") for the six-month period ended as of December 31, 2012 and for the fiscal year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Additions Reclassifications to investment properties ) ) Reclassifications to trading properties ) - Disposals ) ) Depreciation charge (i) ) ) End of the period / year (i) For the six-month period ended as of December 31, 2012, the depreciation expense of property, plant and equipment has been charged as follows: Ps. 270 under the line item “General and administrative expenses” and Ps. 3,735 under the line item “Cost” in the Statement of Income. For the fiscal year ended June 30, 2012, the depreciation expense of property, plant and equipment has been charged as follows: Ps. 479 under the line item “General and administrative expenses” and Ps. 7,285 under the line item “Cost” in the Statement of Income. 9. Trading properties December 31, 2012 June 30, 2012 Beginning of the period / year - - Reclassifications from investment properties and PPE - End of the period / year - 19 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Intangible assets, net Changes in Company’s intangible assets for the six-month period ended as of December 31, 2012 and for the fiscal year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Additions 21 86 Amortization charge (i) ) ) End of the period / year (i) Amortization charges are included in “General and administrative expenses” in the Statement of Income. There are no impairment charges for any of the periods presented. Biological assets Changes in Company’s biological assets for the six-month period ended as of December 31, 2012 and for the fiscal year ended as of June 30, 2012 were as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Increase due to purchases Initial recognition and changes in fair value of biological assets Decrease due to harvest ) ) Decrease due to sales ) ) Decrease due to consumption ) ) End of the period / year 20 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 11.Biological assets (Continued) Biological assets as of December 31, 2012, June 30, 2012 and July 1, 2011 were as follows: Classification December 31, 2012 June 30, 2012 July 1, 2011 Non-current Cattle for dairy production Production Breeding cattle Production Other cattle Production Others biological assets Production Non-current biological assets Current Cattle for dairy production Consumable 93 5 Breeding cattle Consumable Other cattle Consumable Crops Consumable Current biological assets Total biological assets Inventories December 31, 2012 June 30, 2012 July 1,2011 Current Crops Materials and inputs Seeds and fodders Total inventories 21 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables December 31, 2012 June 30, 2012 July 1, 2011 Non-current VAT receivables Minimum Presumed Income tax Non-current other receivables Related parties (Note 30) - Non-current trade and other receivables Current Receivables from sale of agricultural products and services Deferred checks received Debtors under legal proceedings Less: provision for impairment of trade receivables ) ) ) Trade receivables, net Prepayments VAT receivables Income tax prepayments Loans - - Gross sales tax credit Other tax receivables Advance payments 94 Expenses and services to recover Others Current other receivables, net Related parties (Note 30) Current trade and other receivables, net Total trade and other receivables Movements on the Company’s provision for impairment of trade receivables is as follows: December 31, 2012 June 30, 2012 Beginning of the period / year Charge 9 Unused amounts reversed / uses ) ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 25). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. 22 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment in Financial Assets. December 31, 2012 June 30, 2012 July 1, 2011 Non-current Shares 21 21 21 Total Non-Current 21 21 21 Current Mutual funds - - Total current - - Total Investment in Financial Assets 21 21 Derivative financial instruments Derivative financial instruments of the Company as of December 31, 2012, June 30, 2012 and July 1, 2011 are as follows: December 31, 2012 June 30, 2012 July 1, 2011 Assets Current Commodities Swaps - Total current Total assets Liabilities Current Commodities - ) ) Total current - ) ) Total liabilities - ) ) Additionally, the Company holds certain embedded derivative financial instruments related to borrowings. See Note 20 for further details. 23 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2012, June 30, 2012 and July 1, 2011: December 31, 2012 June 30, 2012 July 1, 2011 Cash at bank and on hand Mutual funds 91 58 Total cash and cash equivalents Following is a detailed description of cash flows generated by the Company’s operations for the six-month period ended as of December 31, 2012 and 2011. December 31, 2012 December 31, 2011 Profit / (Loss) for the period ) Adjustments for: Income tax expense ) ) Depreciation Amortization Gain from disposal of property, plant and equipment ) - Release of properties, plant and equipment - Options Granted to Employees Unrealized Loss / (Gain) on derivative financial instruments ) Changes in fair value of financial assets at fair value through profit or loss ) - Accrued interest, net Unrealized initial recognition and changes in fair value of biological assets and agricultural produce ) ) Changes in net realizable value of agricultural produce after harvest ) ) Provisions and allowances Share of (profit) / loss of Investment in subsidiaries, associates and joint ventures ) ) Unrealized foreign exchange loss, net Changes in operating assets and liabilities Decrease in biological assets Decrease in inventories Decrease in trade and other receivables Decrease in derivative financial instruments (Increase) / decrease in trade and other payables ) Decrease in payroll and social security liabilities ) ) Net cash generated from operating activities before income tax paid 24 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transaction occurred for the six-month period ended as of December 31, 2012 and 2011: December 31, 2012 December 31, 2011 Non-cash activities: Decrease in investments in subsidiaries, associates and joint ventures through an increase in trade and other receivables - ) Reimbursement of expired dividends - Share – based payments reserve Transfers of property, plant and equipment to investment properties ) - Increase in trade and other receivables through a decrease in property, plant and equipment - Increase of interest in subsidiaries, associates and joint venture by exchange differences on translating foreign operations ) ) Increase in trading properties through a decrease in property, plant and equipment and investment properties - Unpaid dividends - Trade and other payables December 31,2012 June 30, 2012 July 1, 2011 Tax on shareholders’ personal assets Investments in subsidiaries, associates and joint ventures - - Others 53 82 Non-current other payables Non-current trade and other payables Current Trade payables Accruals Trade payables Rent and service payments received in advanced - Income from leases to be accrued 54 Guarantee deposits - Dividends payable - - Gross sales tax 91 Tax payment plans Other tax payables 18 57 22 Tax withholdings Others Current other payables Related parties (Note 30) Current trade and other payables Total trade and other payables 25 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Payroll and social security liabilities December 31,2012 June 30, 2012 July 1, 2011 Current Provision for vacation and bonuses Social security payable Salaries payable - Others - Current payroll and social security liabilities Total payroll and social security liabilities Provisions The table below shows the movements in Company's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Tax and social security claims Total At July 1, 2011 - Additions 5 Used during year ) - ) At June 30, 2012 5 Additions 9 - 9 Used during period (3
